Exhibit 10.1

 

EXECUTION VERSION

--------------------------------------------------------------------------------

 

Published CUSIP Number: ____________

 

CREDIT AGREEMENT

 

Dated as of December 15, 2005

 

among

 

MILLIPORE CORPORATION,

as Domestic Borrower,

 

MILLIPORE IRELAND B.V.,

MILLIPORE CORK

and

MILLIPORE SAS,

as Foreign Borrowers,

 

CERTAIN SUBSIDIARIES OF THE DOMESTIC BORROWER,

as Guarantors,

 

THE LENDERS NAMED HEREIN,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

and

 

ABN AMRO BANK, N.V.,

as Documentation Agent

 

Arranged by:

 

BANC OF AMERICA SECURITIES LLC,

BANC OF AMERICA SECURITIES LIMITED,

J.P. MORGAN SECURITIES INC.,

J.P. MORGAN PLC

and

ABN AMRO BANK N.V.,

as Mandated Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

1.01

   Definitions    1

1.02

   Interpretive Provisions    30

1.03

   Accounting Terms and Provisions    31

1.04

   Rounding    31

1.05

   Exchange Rates; Currency Equivalents    31

1.06

   Additional Alternative Currencies    32

1.07

   Change of Currency    32

1.08

   Times of Day    33

1.09

   Domestic Letter of Credit Amounts    33

1.10

   Limitation on Obligations of Foreign Credit Parties    33

ARTICLE II CREDIT FACILITIES

   33

2.01

   Commitments    33

2.02

   Borrowings, Conversions and Continuations under Domestic Revolving Loans and
Foreign Revolving Loans    35

2.03

   Additional Provisions with respect to Domestic Letters of Credit    38

2.04

   Additional Provisions with respect to Domestic Swingline Loans    44

2.05

   Repayment of Loans    46

2.06

   Prepayments    47

2.07

   Termination or Reduction of Commitments    49

2.08

   Interest    49

2.09

   Fees    50

2.10

   Computation of Interest and Fees    51

2.11

   Payments Generally; Administrative Agent’s Clawback    51

2.12

   Sharing of Payments By Lenders    53

2.13

   Evidence of Debt    54

2.14

   Designated Borrowers    54

2.15

   Several and Not Joint Liability of Foreign Borrower    55

ARTICLE III OTHER PROVISIONS RELATING TO CREDIT FACILITIES

   55

3.01

   Taxes    55

3.02

   Illegality    58

3.03

   Inability to Determine Rates    59

3.04

   Increased Cost; Capital Adequacy    59

3.05

   Compensation for Losses    61

3.06

   Mitigation Obligations; Replacement of Lenders    61

3.07

   Survival Losses    62

ARTICLE IV GUARANTY

   62

4.01

   The Guaranty    62

4.02

   Obligations Unconditional    62

4.03

   Reinstatement    64



--------------------------------------------------------------------------------

4.04

   Certain Waivers    64

4.05

   Remedies    65

4.06

   Rights of Contribution    65

4.07

   Guaranty of Payment; Continuing Guarantee    66

4.08

   Limitation on Guaranty by French Guarantors    66

4.09

   Limitation on Guaranty by Luxembourg Guarantors    66

ARTICLE V CONDITIONS

   67

5.01

   Closing Conditions    67

5.02

   Conditions to all Credit Extensions    69

ARTICLE VI REPRESENTATIONS AND WARRANTIES

   69

6.01

   Financial Condition    69

6.02

   No Material Adverse Effect    70

6.03

   Organization; Existence; Compliance with Law    70

6.04

   Power; Authorization; Enforceable Obligations    70

6.05

   No Legal Bar    71

6.06

   No Material Litigation and Disputes    71

6.07

   No Defaults    71

6.08

   Ownership and Operation of Property    71

6.09

   Intellectual Property    71

6.10

   No Burdensome Restrictions    72

6.11

   Taxes    72

6.12

   ERISA Compliance    72

6.13

   Governmental Regulations, Etc.    72

6.14

   Subsidiaries    73

6.15

   Use of Proceeds    73

6.16

   Environmental Matters    73

6.17

   No Material Misstatements    74

6.18

   Labor Matters    74

6.19

   Governmental Approvals    75

6.20

   Representations as to Foreign Credit Parties    75

ARTICLE VII AFFIRMATIVE COVENANTS

   76

7.01

   Information Covenants    76

7.02

   Preservation of Existence and Franchises    79

7.03

   Books and Records    79

7.04

   Compliance with Law    79

7.05

   Payment of Taxes and Other Indebtedness    79

7.06

   Insurance    80

7.07

   Maintenance of Property    80

7.08

   Performance of Obligations    80

7.09

   Use of Proceeds    80

7.10

   Audits/Inspections    80

7.11

   Additional Guarantors    81

7.12

   Payment of Fees and Expenses    81



--------------------------------------------------------------------------------

ARTICLE VIII NEGATIVE COVENANTS

   82

8.01

   Indebtedness    82

8.02

   Financial Covenants    83

8.03

   Liens    83

8.04

   Nature of Business    83

8.05

   Merger and Consolidation, Dissolution and Acquisitions    83

8.06

   Asset Dispositions    84

8.07

   Investments    84

8.08

   Restricted Payments    84

8.09

   Transactions with Affiliates    85

8.10

   Fiscal Year; Organizational Documents    85

8.11

   Limitation on Restricted Actions    85

8.12

   Ownership of Subsidiaries; Limitations on Company    85

8.13

   Sale Leasebacks    86

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

   86

9.01

   Events of Default    86

9.02

   Acceleration; Remedies    88

9.03

   Application of Funds    89

ARTICLE X ADMINISTRATIVE AGENT

   90

10.01

   Appointment and Authorization of Administrative Agent    90

10.02

   Rights as a Lender    91

10.03

   Exculpatory Provisions    91

10.04

   Reliance by Administrative Agent    92

10.05

   Delegation of Duties    92

10.06

   Resignation of the Administrative Agent    92

10.07

   Non-Reliance on Administrative Agent and Other Lenders    93

10.08

   No Other Duties    93

10.09

   Administrative Agent May File Proofs of Claim    93

10.10

   Guaranty Matters    94

ARTICLE XI MISCELLANEOUS

   94

11.01

   Amendments, Etc.    94

11.02

   Notices; Effectiveness; Electronic Communication    96

11.03

   No Waiver; Cumulative Remedies    98

11.04

   Expenses; Indemnity; Damage Waiver    98

11.05

   Payments Set Aside    100

11.06

   Successors and Assigns    100

11.07

   Treatment of Certain Information; Confidentiality    103

11.08

   Right of Setoff    104

11.09

   Interest Rate Limitation    104

11.10

   Counterparts; Integration; Effectiveness    105

11.11

   Survival of Representations and Warranties    105

11.12

   Severability    105

11.13

   Replacement of Lenders    105

11.14

   Governing Law; Jurisdiction; Etc.    106



--------------------------------------------------------------------------------

11.15

   Waiver of Jury Trial    107

11.16

   USA PATRIOT Act Notice    108

11.17

   Dutch Banking Act    109

11.18

   Judgment Currency    109



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1.01

  

Mandatory Cost Formulae

Schedule 2.01

  

Lenders and Commitments

Schedule 2.03

  

Existing Domestic Letters of Credit

Schedule 2.14

  

Designated Borrowers

Schedule 6.14

  

Subsidiaries

Schedule 7.06

  

Insurance

Schedule 8.01

  

Existing Indebtedness

Schedule 8.03

  

Existing Liens

Schedule 8.07

  

Existing Investments

Schedule 11.02

  

Notice Addresses

Schedule 11.06

  

Processing and Recordation Fees

EXHIBITS

Exhibit 2.01(e)

  

Form of Lender Joinder Agreement

Exhibit 2.02

  

Form of Loan Notice

Exhibit 2.10

  

Form of TEG Letter

Exhibit 2.13-1

  

Form of Domestic Revolving Note

Exhibit 2.13-2

  

Form of Domestic Swingline Note

Exhibit 2.13-3

  

Form of Foreign Revolving Note

Exhibit 2.14

  

Form of Borrower Joinder Agreement

Exhibit 5.01(d)(v)

  

Form of Officer’s Certificate

Exhibit 7.01(c)

  

Form of Compliance Certificate

Exhibit 7.11

  

Form of Guarantor Joinder Agreement

Exhibit 11.06

  

Form of Assignment and Assumption



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (the “Credit Agreement”), dated as of December 15, 2005,
is by and among the following:

 

(i) MILLIPORE CORPORATION, a Massachusetts corporation (the “Company”), as the
Domestic Borrower;

 

(ii) MILLIPORE IRELAND B.V., a limited liability company existing under the laws
of The Netherlands (“Millipore Ireland”), MILLIPORE CORK, an unlimited company
incorporated under the laws of Ireland (“Millipore Cork”), and MILLIPORE SAS, a
limited liability company existing under the laws of France (“Millipore SAS”),
together with other Foreign Subsidiaries that, from time to time, are Designated
Borrowers as provided herein, as Foreign Borrowers;

 

(iii) the Subsidiaries of the Company identified herein, as Guarantors;

 

(iv) the Lenders and the Domestic L/C Issuer identified herein; and

 

(v) BANK OF AMERICA, N.A., as Administrative Agent.

 

WITNESSETH

 

WHEREAS, the Credit Parties have requested that the Lenders provide €430 million
in credit facilities for the purposes hereinafter set forth; and

 

WHEREAS, the Lenders have agreed to make the requested credit facilities
available to the Borrowers on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01 Definitions.

 

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

 

“Acquisition”, by any Person, means the purchase or acquisition by such Person
of any Capital Stock of another Person other than a Credit Party or all or any
substantial portion of the Property (other than Capital Stock) of another Person
other than a Credit Party, whether or not involving a merger or consolidation
with such other Person.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

 

“Administrative Agent’s Fee Letter” means that certain letter agreement, dated
as of November 16, 2005, between the Administrative Agent and the Company, as
amended, modified, restated or supplemented from time to time.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 (as may be updated from time to time) with respect to such
currency, or such other address or account with respect to such currency as the
Administrative Agent may from time to time notify the Borrowers and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person (a) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (v) directly or indirectly owning or holding five
percent (5%) or more of the Capital Stock in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agent Parties” has the meaning provided in Section 11.02(c).

 

“Aggregate Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
the amount of such Lender’s respective Domestic Revolving Commitment and Foreign
Revolving Commitment, and the denominator of which is the amount of the
Aggregate Commitments.

 

“Aggregate Commitments” means the Domestic Revolving Commitments and the Foreign
Revolving Commitment.

 

“Aggregate Domestic Revolving Commitments” means the Domestic Revolving
Commitments of all the Domestic Revolving Lenders.

 

“Aggregate Foreign Revolving Commitments” means the Foreign Revolving
Commitments of all the Foreign Revolving Lenders.

 

“Aggregate Domestic Revolving Committed Amount” has the meaning provided in
Section 2.01(a).

 

“Aggregate Foreign Revolving Committed Amount” has the meaning provided in
Section 2.01(d).

 

“Aggregate Revolving Committed Amount” has the meaning provided in
Section 2.01(a).

 

“Agreement Currency” has the meaning provided in Section 11.18.

 

2



--------------------------------------------------------------------------------

“Alternative Currency” means each of, U.S. Dollars, Sterling, Yen and each other
currency that is approved in accordance with Section 1.06.

 

“Applicable Foreign Credit Party Documents” has the meaning provided in
Section 6.20(a).

 

“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of an Affiliate of such Lender) as such Lender may from time to time specify
to the Administrative Agent and the Company by written notice as the office by
which its Eurocurrency Rate Loans are made and maintained.

 

“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable Senior Unsecured Debt Rating, it being understood that
the Applicable Percentage for (i) Base Rate Loans shall be the percentage set
forth under the column entitled “Applicable Percentage for Base Rate Loans”,
(ii) Eurocurrency Rate Loans shall be the percentage set forth under the column
entitled “Applicable Percentage for Eurocurrency Rate Loans and Domestic Letter
of Credit Fees”, (iii) Domestic Letter of Credit Fees shall be the percentage
set forth under the column entitled “Applicable Percentage for Eurocurrency Rate
Loans (Domestic Revolving Loans and Foreign Revolving Loans) and Domestic Letter
of Credit Fees” and (iv) the commitment fee shall be the percentage set forth
under the column entitled “Commitment Fee”:

 

Pricing Level

--------------------------------------------------------------------------------

  

Senior Unsecured

Debt Rating

--------------------------------------------------------------------------------

   Applicable Percentage
for Eurocurrency Rate
Loans (Domestic
Revolving Loans and
Foreign Revolving
Loans) and Domestic
Letter of Credit Fees


--------------------------------------------------------------------------------

  

Applicable

Percentage

for Base Rate

Loans

--------------------------------------------------------------------------------

  

Commitment

Fee

--------------------------------------------------------------------------------

I

  

Better than BBB+/Baa1

   22.5 bps    0.0 bps    6.75 bps

II

  

BBB+/Baa1

   27.5 bps    0.0 bps    8.25 bps

III

  

BBB/Baa2

   35.0 bps    0.0 bps    10.50 bps

IV

  

BBB-/Baa3

   45.0 bps    0.0 bps    13.50 bps

V

  

BB+/Ba1

   60.0 bps    0.0 bps    18.00 bps

VI

  

Worse than BB+ /Ba1

   85.0 bps    0.0 bps    25.50 bps

 

The numerical classification set forth under the column “Pricing Level” shall be
established based on the ratings by S&P and Moody’s (collectively, the “Rating
Services”) for the Company’s senior unsecured (non-credit enhanced) long-term
debt (the “Senior Unsecured Debt Rating”). If each of the Rating Agencies issues
a Senior Unsecured Debt Rating and there is a split rating, then the higher of
such Senior Unsecured Debt Ratings shall apply in determining the Pricing Level.
If only one Rating Agency issues a Senior Unsecured Debt Rating, then such
Senior Unsecured Debt Rating shall apply in determining the Pricing Level. If no
Senior Unsecured Debt Rating is available, then the Applicable Percentage shall
be based on the Company’s issuer rating as determined by the Rating Services,
and if no such issuer rating is available, then the Applicable Percentage shall
be based on Pricing Level VI. Any change in the applicable Pricing Level shall
be effective from the date of change in the Senior Unsecured Debt Rating and
shall be effective as to all loans and extensions of credit, existing and
prospective, from the date of such change. The Company shall notify the
Administrative Agent of any change in the Senior Unsecured Debt Rating by either
of the Ratings Services within five Business Days of such change. The initial
Applicable Percentages shall be based on Pricing Level III.

 

3



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Domestic L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Applicant Borrower” shall have the meaning provided in Section 2.14(b).

 

“Approved Bank” means (a) any Lender, (b) any domestic commercial bank of
recognized standing having capital and surplus in excess of US$500 million or
(c) any bank or broker/dealer whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Jurisdiction” means any jurisdiction other than a jurisdiction set
forth on a listing of sanctioned jurisdictions by any of the following: (a) the
European Union (Common Foreign and Security Policy), as set forth at
http://europa.eu.int/comm/external_relations/cfsp/sanctions/measures.htm or any
successor webpage, (b) the United States Office of Foreign Assets Control
Restrictions, as set forth at
http://www.treas.gov/offices/enforcement/ofac/sanctions/ or any successor
webpage or (c) the United Nations, as set forth at
http://www.un.org/News/ossg/sanction or any successor webpage, other than China
and the United States, which shall, notwithstanding their inclusion on any of
the foregoing lists, be Approved Jurisdictions.

 

“Arrangers” means Banc of America Securities LLC, Banc of America Securities
Limited, J.P. Morgan Securities Inc., J.P. Morgan plc and ABN AMRO Bank N.V.,
each in its capacity as a mandated lead arranger and a joint book manager,
together with any successor or assign.

 

“Asset Disposition” shall mean and include (a) the sale, lease or other
disposition of any Property by any member of the Consolidated Group (including
the Capital Stock of a Subsidiary), but for purposes hereof shall not include,
in any event, (i) the sale of inventory in the ordinary course of business,
(ii) the sale, lease or other disposition of machinery and equipment no longer
used or useful in the conduct of business and (iii) a sale, lease, transfer or
disposition of Property to a Credit Party, and (b) solely for purposes of
Section 2.06(b)(ii), the receipt by any member of the Consolidated Group of any
cash insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
its Property.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06 and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent).

 

4



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A., and its successors.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit 2.14.

 

“Borrowers” means the Domestic Borrower and the Foreign Borrowers.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type, in the same currency and, in the case of Eurocurrency Rate Loans, having
the same Interest Period, or (b) a borrowing of Domestic Swingline Loans, as
appropriate.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in U.S. Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in U.S. Dollars, any fundings, disbursements, settlements and
payments in U.S. Dollars in respect of any such Eurocurrency Rate Loan, or any
other dealings in U.S. Dollars to be carried out pursuant to this Credit
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in U.S. Dollars are conducted by and between banks in
the London interbank eurodollar market;

 

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Credit Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than U.S. Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

 

5



--------------------------------------------------------------------------------

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than U.S. Dollars or Euro in respect of a Eurocurrency Rate
Loan denominated in a currency other than U.S. Dollars or Euro, or any other
dealings in any currency other than U.S. Dollars or Euro to be carried out
pursuant to this Credit Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“Businesses” shall have the meaning provided in Section 6.16.

 

“Capital Stock” means (a) in the case of a corporation, capital stock or share
capital, (b) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (c) in the case of a partnership, partnership
interests (whether general or limited), (d) in the case of a limited liability
company, membership interests and (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) or (ii) the governments of any Participating Member State, in
each case having maturities of not more than twelve months from the date of
acquisition, (b) Euro or Alternative Currency denominated time deposit,
certificates of deposit, or bankers acceptances of any Approved Bank, in each
case with maturities of not more than one year from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable, floating, or auction
rate instruments or guaranteed investment contracts issued by, or guaranteed by,
any corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1
(or the equivalent thereof) or better by Moody’s and maturing or resetting no
more than 270 days from the date of acquisition, (d) repurchase agreements
entered into by any Person with an Approved Bank for direct obligations issued
by or fully guaranteed by the United States or any corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the repurchase obligations, (e) sovereign, municipal, or corporate
bonds, notes, or obligations rated A (or the equivalent thereof) or better by
S&P or A2 (or the equivalent thereof) or better by Moody’s, maturing no more
than one year from the date of purchase, (f) asset backed or mortgage backed
securities rated A (or the equivalent thereof) or better by S&P or A2 (or the
equivalent thereof) or better by Moody’s and maturing no more than one year from
the date of acquisition, (g) Investments (classified in accordance with GAAP as
current assets) in money market investment programs and the portfolios of which
are 95% limited to Investments of the quality described in the foregoing
subclauses hereof, and (h) Investments by Foreign Subsidiaries of the character
described in the foregoing subclauses hereof, denominated in their local
currency and valued at less than €5 million for any such Foreign Subsidiary
individually and €10 million for all such Foreign Subsidiaries in the aggregate.

 

“Cash Collateral” has the meaning provided in the definition of “Cash
Collateralize”.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Domestic L/C Issuer and the
Lenders, as collateral for the Domestic L/C Obligations, cash, deposit account
balances or any investment in Cash Equivalents made at the Company’s direction
(“Cash Collateral”).

 

6



--------------------------------------------------------------------------------

“Change in Law” means the adoption, the modification or the repeal of any
international, foreign, federal, state or local statute, treaty, rule,
guideline, regulation, ordinance, code and administrative or judicial precedent
or authority, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and any applicable administrative order, directed duty,
license, authorization and permit of, and agreement with, any Governmental
Authority.

 

“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of or control over, Voting
Stock of the Company (or other securities convertible into such Voting Stock)
representing twenty-five percent (25%) or more of the combined voting power of
all Voting Stock of the Company or (ii) during any period of up to twenty-four
consecutive months, commencing after the Closing Date, individuals who at the
beginning of such twenty-four month period were directors of the Company
(together with any new director whose election by the Company’s board of
directors or whose nomination for election by the Company’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the Company then in office. As used
herein, “beneficial ownership” shall have the meaning provided in Rule 13d-3 of
the SEC under the Securities Exchange Act.

 

“Closing Date” means the date hereof.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a)(i) in the case of Revolving Loans and Domestic Swingline Loans,
the Revolving Termination Date or (ii) in the case of Domestic Letters of
Credit, the Domestic L/C Expiration Date, or (b) the date on which the Revolving
Commitments shall have been terminated as provided herein.

 

“Commitments” means the Domestic Revolving Commitments, the Domestic L/C
Commitment, the Domestic Swingline Commitments and the Foreign Revolving
Commitments.

 

“Company” shall have the meaning provided in the heading hereof, together with
any successors and permitted assigns.

 

“Compliance Certificate” has the meaning provided in Section 7.01(c).

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income plus (b) to the extent deducted in determining
net income, (i) Consolidated Interest Expense, (ii) taxes and (iii) depreciation
and amortization, in each case on a consolidated basis determined in accordance
with GAAP; provided that, for purposes hereof, Consolidated EBITDA shall exclude
(w) all non-cash non-recurring charges otherwise deducted (other than non-cash
charges arising from the write-off of current assets, but including as a
deduction to Consolidated EBITDA all subsequent cash expenditures made in the
applicable period relating to non-cash non-recurring charges taken in a prior
period) not in excess of ten percent (10%) of Consolidated EBITDA as of the end
of the most recent fiscal quarter (excluding previous adjustments), (x) acquired
in-process research and development expense, (y) all non-

 

7



--------------------------------------------------------------------------------

cash charges for the expense of equity based compensation under GAAP and
(z) charges relating to the step up in basis of acquired inventories. Except as
otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.

 

“Consolidated Group” means the Company and its Subsidiaries, as determined in
accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of Consolidated EBITDA for the period of four consecutive
fiscal quarters then ended to Consolidated Interest Expense for the period of
four consecutive fiscal quarters then ended.

 

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and the implied interest
component under Securitization Transactions, in each case on a consolidated
basis determined in accordance with GAAP. Except as expressly provided
otherwise, the applicable period shall be the four consecutive fiscal quarters
ending as of the date of determination.

 

“Consolidated Net Income” means, for any period for the Consolidated Group, net
income (or loss) determined on a consolidated basis in accordance with GAAP, but
excluding for purposes of determining the Consolidated Total Leverage Ratio and
the Consolidated Interest Coverage Ratio any Extraordinary gains or losses and
related tax effects thereon. Except as otherwise expressly provided, the
applicable period shall be the four consecutive fiscal quarters ending as of the
date of determination.

 

“Consolidated Total Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (a) Consolidated Total Funded Debt on such day minus
domestic cash on hand of the Consolidated Group on such day in an amount not to
exceed US$50 million to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ending as of such day.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Agreement” has the meaning provided in the recitals hereto.

 

“Credit Documents” means, collectively, this Credit Agreement, the Notes, the
LOC Documents, the Administrative Agent’s Fee Letter, each Borrower Joinder
Agreement, each TEG Letter, each Guarantor Joinder Agreement and all other
related agreements and documents issued or delivered hereunder or thereunder or
pursuant hereto or thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing and (c) a Domestic L/C Credit
Extension.

 

“Credit Party” means any of the Borrowers and the Guarantors.

 

“Credit Party Materials” has the meaning provided in Section 7.01.

 

8



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions
(including any proceedings for règlement amiable, conciliation, procédure de
sauvegarde, procédure de redressement judiciaire or procédure de liquidation
judiciaire under French law) from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than (i) Eurocurrency Rate Loans, (ii) Domestic Letter of Credit Fees and
(iii) Domestic Swingline Loans, the Base Rate plus the Applicable Percentage, if
any, applicable to such Loans plus 2% per annum; (b) with respect to
Eurocurrency Rate Loans, the Eurocurrency Rate plus the Applicable Percentage,
if any, and Mandatory Cost, if any, applicable to such Loans plus 2% per annum;
(c) with respect to Domestic Letter of Credit Fees, a rate equal to the
Applicable Percentage plus 2% per annum; (d) with respect to Domestic Swingline
Loans, a rate equal to the Swingline Rate plus 2% per annum

 

“Defaulting Lender” means, at any time, any Lender that (a) has failed to make a
Loan or purchase a Participation Interest required pursuant to the terms of this
Credit Agreement within one Business Day of when due, (b) other than as set
forth in (a) above, has failed to pay to the Administrative Agent or any Lender
an amount owed by such Lender pursuant to the terms of this Credit Agreement
within one Business Day of when due, unless such amount is subject to a good
faith dispute or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or with respect to which (or with respect to
any of the assets of which) a receiver, trustee or similar official has been
appointed.

 

“Designated Borrowers” means the Borrowers identified on Schedule 2.14 and any
Applicant Borrower that becomes a Borrower hereunder in accordance with the
provisions of Section 2.14.

 

“Designated Borrower Limit” means, with respect to each Designated Borrower, the
amount set forth in the respective Borrower Joinder Agreement, as such may be
increased or decreased pursuant to the terms of Section 2.14. The Designated
Borrower Limit is part of, and not in addition to, the Aggregate Commitments.

 

“Domestic Borrower” means the Company, together with its successors and
permitted assigns.

 

“Domestic Credit Party” means any Credit Party that is organized under the laws
of any state of the United States or the District of Columbia.

 

“Domestic Guarantor” means (a) the Company, (b) the parties identified on the
signature pages hereto as “Domestic Guarantors” and (c) each Person who after
the Closing Date becomes a Domestic Guarantor pursuant to a Guarantor Joinder
Agreement or other documentation in form and substance reasonably acceptable to
the Administrative Agent, in each case together with their respective successors
and permitted assigns.

 

9



--------------------------------------------------------------------------------

“Domestic L/C Advance” means, with respect to each Lender, such Lender’s funding
of its participation in any Domestic L/C Borrowing. All Domestic L/C Advances
must be denominated in U.S. Dollars.

 

“Domestic L/C Application” means an application and agreement for the issuance
or amendment of a Domestic Letter of Credit in the form from time to time in use
by the Domestic L/C Issuer.

 

“Domestic L/C Borrowing” means any extension of credit resulting from a drawing
under any Domestic Letter of Credit that has not been reimbursed or refinanced
as a Borrowing of Domestic Revolving Loans. All Domestic L/C Borrowings must be
denominated in U.S. Dollars.

 

“Domestic L/C Commitment” means, with respect to the Domestic L/C Issuer, the
commitment of the Domestic L/C Issuer to issue and to honor payment obligations
under Domestic Letters of Credit, and, with respect to each Lender, the
commitment of such Lender to purchase participation interests in Domestic L/C
Obligations up to such Lender’s Domestic Revolving Commitment Percentage
thereof.

 

“Domestic L/C Credit Extension” means, with respect to any Domestic Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

 

“Domestic L/C Expiration Date” means the day that is seven days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).

 

“Domestic L/C Issuer” means (a) as to Existing Domestic Letters of Credit, those
Domestic Revolving Lenders identified as an issuer on Schedule 2.03, and (b) as
to Domestic Letters of Credit issued hereunder, Bank of America in its capacity
as issuer of Domestic Letters of Credit hereunder, in each case together with
its successors in such capacity.

 

“Domestic L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Domestic Letters of Credit then outstanding,
assuming compliance with all requirements for drawings referenced therein, plus
(b) the aggregate amount of all Domestic L/C Unreimbursed Amounts, including
Domestic L/C Borrowings. For purposes of computing the amount available to be
drawn under any Domestic Letter of Credit, the amount of such Domestic Letter of
Credit shall be determined in accordance with Section 1.09. For all purposes of
this Credit Agreement, if on any date of determination a Domestic Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Domestic Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

 

“Domestic L/C Sublimit” has the meaning provided in Section 2.01(b).

 

“Domestic L/C Unreimbursed Amount” has the meaning provided in
Section 2.03(c)(i).

 

“Domestic Letter of Credit” means each Existing Domestic Letter of Credit and
each standby letter of credit issued hereunder by the Domestic L/C Issuer.
Domestic Letters of Credit shall be denominated in U.S. Dollars.

 

“Domestic Letter of Credit Fees” has the meaning provided in Section 2.09(b)(i).

 

10



--------------------------------------------------------------------------------

“Domestic Obligations” means the Obligations of any Domestic Credit Party.

 

“Domestic Revolving Commitment” means, for each Domestic Revolving Lender, the
commitment of such Lender to make Domestic Revolving Loans (and to share in
Domestic Revolving Obligations) hereunder.

 

“Domestic Revolving Commitment Percentage” means, for each Domestic Revolving
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is such Lender’s Domestic Revolving Committed
Amount and the denominator of which is the Aggregate Domestic Revolving
Committed Amount. The initial Domestic Revolving Commitment Percentages are set
out in Schedule 2.01.

 

“Domestic Revolving Committed Amount” means, for each Domestic Revolving Lender,
the amount of such Lender’s Domestic Revolving Commitment. The initial Domestic
Revolving Committed Amounts are set out in Schedule 2.01.

 

“Domestic Revolving Lenders” means those Lenders with Domestic Revolving
Commitments, together with their successors and permitted assigns. The initial
Domestic Revolving Lenders are identified on the signature pages hereto and are
set out in Schedule 2.01.

 

“Domestic Revolving Loan” has the meaning provided in Section 2.01(a).

 

“Domestic Revolving Notes” means the promissory notes, if any, given to evidence
the Domestic Revolving Loans, as amended, restated, modified, supplemented,
extended, renewed or replaced. A form of Domestic Revolving Note is attached as
Exhibit 2.13-1.

 

“Domestic Revolving Obligations” means the Domestic Revolving Loans, the
Domestic L/C Obligations and the Domestic Swingline Loans.

 

“Domestic Swingline Borrowing” means a borrowing of a Domestic Swingline Loan
pursuant to Section 2.01(c).

 

“Domestic Swingline Commitment” means, with respect to the Domestic Swingline
Lender, the commitment of the Domestic Swingline Lender to make Domestic
Swingline Loans, and with respect to each Domestic Revolving Lender, the
commitment of such Lender to purchase participation interests in Domestic
Swingline Loans.

 

“Domestic Swingline Lender” means Bank of America, in its capacity as such,
together with any successor in such capacity.

 

“Domestic Swingline Loan” has the meaning provided in Section 2.01(c).

 

“Domestic Swingline Note” means the promissory note given to evidence the
Domestic Swingline Loans, as amended, restated, modified, supplemented,
extended, renewed or replaced. A form of Domestic Swingline Note is attached as
Exhibit 2.13-2.

 

“Domestic Swingline Sublimit” has the meaning provided in Section 2.01(c).

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

11



--------------------------------------------------------------------------------

“Domestic Threshold Requirement” has the meaning provided in Section 7.11(a).

 

“Dutch Banking Act” means the Credit System Supervision Act 1992 (Wet toezicht
kredietwezen 1992).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Domestic L/C Issuer and the Domestic
Swingline Lender, and (ii) unless an Event of Default has occurred and is
continuing, the Borrowers (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries;
and provided further, however, that an Eligible Assignee shall include only a
Lender, an Affiliate of a Lender or another Person, which, through its Lending
Offices, is capable of lending the applicable Alternative Currencies to the
Borrowers without the imposition of any additional Indemnified Taxes, as the
case may be.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all lawful and applicable federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
and other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of Materials of Environmental Concern.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Company within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and
(o) of the Internal Revenue Code for purposes of provisions relating to
Section 412 of the Internal Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC

 

12



--------------------------------------------------------------------------------

premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Euro Equivalent” means, at any time, (a) with respect to any amount denominated
in Euro, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Euro as determined by the
Administrative Agent or the Domestic L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Euro with such Alternative Currency.

 

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurocurrency Rate =

        Eurocurrency Base Rate         1.00 – Eurocurrency Reserve Percentage

 

Where,

 

“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurocurrency Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
the relevant currency for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

13



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans must be denominated in U.S. Dollars,
with respect to Domestic Revolving Loans, or in Euro or an Alternative Currency,
with respect to Foreign Revolving Obligations.

 

“Event of Default” shall have the meaning provided in Section 9.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Domestic L/C Issuer or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Borrower is located and (c) except as provided in
the following sentence, in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrowers under Section 11.13 or a Foreign Lender
acting through a Lending Office in the jurisdiction where the relevant Borrower
is located), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a). Notwithstanding anything to
the contrary contained in this definition, “Excluded Taxes” shall not include
any withholding tax imposed at any time on payments made by or on behalf of a
Foreign Credit Party to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with the last paragraph of
Section 3.01(e).

 

“Exemption Regulation” means the Exemption Regulation pursuant to the Dutch
Banking Act (Vrijstellingsregeling Wtk 1992).

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 5, 2001, among the Company, the Subsidiaries of the Company identified
therein, the lenders from time to time party thereto, and Bank of America, as
administrative agent for the lenders, as amended and modified from time to time.

 

“Existing Domestic Letters of Credit” means the letters of credit outstanding on
the Closing Date and identified on Schedule 2.03.

 

“Extraordinary” means such term as interpreted in accordance with GAAP.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“FDA” means the U.S. Department of Health and Human Services Food and Drug
Administration.

 

“FDA Law” means the Federal Food, Drug and Cosmetic Act and regulations
promulgated thereto.

 

14



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100th of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Foreign Borrowers” means (a) Millipore Ireland, (b) Millipore Cork,
(c) Millipore SAS and (d) the Designated Borrowers that are Foreign Credit
Parties, in each case together with their successors and permitted assigns and
subject to the provisions of Section 2.14.

 

“Foreign Credit Party” means any Credit Party that is not a Domestic Credit
Party.

 

“Foreign Guarantor” means (a) the Domestic Guarantors (including the Company),
(b) the parties identified on the signature pages hereto as “Foreign Guarantors”
and (c) each Person who after the Closing Date becomes a Foreign Guarantor
pursuant to a Guarantor Joinder Agreement or other documentation in form and
substance reasonably acceptable to the Administrative Agent, in each case
together with their respective successors and permitted assigns.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Obligations” means all Obligations of the Foreign Credit Parties.

 

“Foreign Revolving Commitment” means, for each Foreign Revolving Lender, the
commitment of such Lender to make Foreign Revolving Loans (and to share in
Foreign Revolving Obligations) hereunder.

 

“Foreign Revolving Commitment Percentage” means, for each Foreign Revolving
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is such Lender’s Foreign Revolving Committed
Amount and the denominator of which is the Aggregate Foreign Revolving Committed
Amount. The initial Foreign Revolving Commitment Percentages are set out in
Schedule 2.01.

 

“Foreign Revolving Committed Amount” means, for each Foreign Revolving Lender,
the amount of such Lender’s Foreign Revolving Commitment. The initial Foreign
Revolving Committed Amounts are set out in Schedule 2.01.

 

“Foreign Revolving Lenders” means those Lenders with Foreign Revolving
Commitments, together with their successors and permitted assigns. The initial
Foreign Revolving Lenders are identified on the signature pages hereto and are
set out in Schedule 2.01.

 

“Foreign Revolving Notes” means the promissory notes, if any, given to evidence
the Foreign Revolving Loans, as amended, restated, modified, supplemented,
extended, renewed or replaced. A form of Foreign Revolving Note is attached as
Exhibit 2.13-3.

 

15



--------------------------------------------------------------------------------

“Foreign Revolving Loan” has the meaning provided in Section 2.01(d).

 

“Foreign Revolving Obligations” means the Foreign Revolving Loans.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Threshold Requirement” has the meaning provided in Section 7.11(b).

 

“French Guarantor” has the meaning provided in Section 4.08.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, with respect to any Person, without duplication, all
(i) obligations for borrowed money, (ii) obligations evidenced by bonds
debentures, notes or similar instruments or upon which interest payments are
customarily made, (iii) purchase money indebtedness (including, for purposes
hereof, indebtedness and obligations in respect of conditional sales and title
retention agreements relating to property purchased (other than customary
reservation or title retention arrangements under agreements entered into in the
ordinary course of business with suppliers), and the deferred purchase price of
property or services acquired (other than trade debt incurred in the ordinary
course of business and due within six months of the incurrence thereof) that
would constitute, and be accounted for as, a liability under GAAP, (iv) the
attributed principal amount of obligations owing under capital leases, (v) the
maximum amount available to be drawn under standby letters of credit and
bankers’ acceptances issued or created for its account, (vi) the attributed
principal amount of Securitization Transactions, (vii) the attributed principal
amount of obligations owing under Synthetic Leases, (viii) the Funded Debt of
any partnership or joint venture or other similar entity in which such Person is
a general partner or joint venturer and, as such, has personal liability for
such obligations, but only to the extent there is recourse to such Person for
payment thereof, (ix) Support Obligations in respect of Funded Debt of another
Person, (x) Funded Debt of another Person secured by a Lien on any of its
Property, whether or not such Funded Debt has been assumed, provided, however,
for purposes hereof, the amount of such Funded Debt shall be limited to the
amount of Funded Debt as to which there is recourse or to the fair market value
of the property that is the subject of such lien, if less, and (xi) the maximum
amount of all contingent obligations (including, without limitation, obligations
to make earn-out payments in the future) incurred in connection with
Acquisitions.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantor Joinder Agreement” means (a) with respect to any Domestic Guarantor,
a joinder agreement substantially in the form of Exhibit 7.11 executed and
delivered in accordance

 

16



--------------------------------------------------------------------------------

with the provisions of Section 7.11 and (b) with respect to any Foreign
Guarantor, a joinder agreement reasonably acceptable to the Administrative
Agent.

 

“Guarantors” means the Domestic Guarantors and the Foreign Guarantors.

 

“Indebtedness” means, with respect to any Person, without duplication, all
(i) Funded Debt, (ii) obligations under take-or-pay or similar arrangements or
under commodities agreements, (iii) obligations under Swap Contracts, (iv) the
maximum amount of contingent obligations (including earn-out and like payments)
owing in respect of Acquisitions or dispositions or divestitures,
(v) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof, (vi) Support Obligations in respect
of Indebtedness of another Person, and (vii) Indebtedness of another Person
secured by a Lien on any of its Property, whether or not such Indebtedness has
been assumed.

 

“Intellectual Property” shall have the meaning provided in Section 6.09.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning provided in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means (i) as to any Base Rate Loan, beginning with
December 31, 2005, the last day of each March, June, September and December, and
the Revolving Termination Date, (ii) as to any Domestic Swingline Loan, on such
dates as the Domestic Swingline Lender may direct, provided that in the absence
of direction, on the same dates as for Base Rate Loans, and (iii) as to any
Eurocurrency Rate Loan, the last day of each Interest Period for such Loan, the
date of repayment of principal of such Loan and the Revolving Termination Date,
and in addition where the applicable Interest Period is more than three months,
then also on the date three months from the beginning of the Interest Period,
and each three months thereafter. If an Interest Payment Date falls on a date
that is not a Business Day, such Interest Payment Date shall be deemed to be the
next succeeding Business Day.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three,
six or, as available, twelve months thereafter, as selected by the Borrowers in
their Loan Notice; provided that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period with respect to any Revolving Loan shall extend beyond
the Revolving Termination Date.

 

17



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute thereto, as interpreted by the rules and regulations
issued thereunder, in each case as in effect from time to time. References to
sections of the Internal Revenue Code shall be construed also to refer to any
successor sections.

 

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such Person, (b) any deposit with, or
advance, loan or other extension of credit to, such Person (other than deposits
made in connection with the purchase of equipment or other assets in the
ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including, without limitation, any Support
Obligations (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person, but excluding any
Restricted Payment to such Person.

 

“ISP” means, with respect to any Domestic Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance of such Domestic Letter of Credit).

 

“Judgment Currency” has the meaning provided in Section 11.18.

 

“Law” or “Laws” means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and each other Person that may hereafter become a Lender pursuant
to Section 2.01(e), and their successors and assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Licenses” means all licenses, permits and other grants of authority obtained or
required to be obtained from any Governmental Authorities in connection with the
management or operation of the business of the members of the Consolidated Group
or the ownership, lease, license or use of any Property of the members of the
Consolidated Group.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“Loan” or “Loans” means any of the Revolving Loans and the Domestic Swingline
Loans, and the Base Rate Loans, Swingline Rate and Eurocurrency Rate Loans
comprising such Loans.

 

18



--------------------------------------------------------------------------------

“Loan Notice” means a notice of Borrowing pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit 2.02.

 

“Luxembourg Guarantor” has the meaning provided in Section 4.09.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Consolidated Group taken as a whole, (ii) the ability of any member of
the Consolidated Group to perform any material obligation under any Credit
Document to which it is a party or (iii) the material rights and remedies of the
Administrative Agent and the Lenders under the Credit Documents.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maximum Rate” has the meaning provided in Section 11.09.

 

“Millipore Cork” has the meaning provided in the recitals hereto.

 

“Millipore Ireland” has the meaning provided in the recitals hereto.

 

“Millipore SAS” has the meaning provided in the recitals hereto.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group, net of (a) direct
costs (including, without limitation, legal, accounting and investment banking
fees, and sales commissions) and (b) taxes paid or payable as a result thereof;
it being understood that “Net Cash Proceeds” shall include, without limitation,
any cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by any such Consolidated Party.

 

“Non-Consenting Lender” has the meaning provided in Section 11.13.

 

“Non-Guarantor Domestic Subsidiary” has the meaning provided in Section 7.11(a).

 

“Non-Guarantor Foreign Subsidiary” has the meaning provided in Section 7.11(b).

 

“Non-Guarantor Subsidiaries” means, collectively, Non-Guarantor Domestic
Subsidiaries and Non-Guarantor Foreign Subsidiaries.

 

19



--------------------------------------------------------------------------------

“Note” or “Notes” means any of the Revolving Notes.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Domestic
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract between any Credit Party and any Lender or
Affiliate of a Lender to the extent permitted hereunder and (c) all obligations
under any Treasury Management Agreement between any Credit Party and any Lender
or Affiliate of a Lender.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

 

“Outstanding Amount” means (a) with respect to Loans on any date, the Euro
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (b) with respect to Domestic Swingline Loans on any
date, the Euro Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Domestic Swingline Loans occurring on such date; and (c) with respect to
any Domestic L/C Obligations on any date, the Euro Equivalent amount of the
aggregate outstanding amount of such Domestic L/C Obligations on such date after
giving effect to any Domestic L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the Domestic L/C Obligations as of
such date, including as a result of any reimbursements by the Domestic Borrower
of Domestic L/C Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, the Domestic L/C Issuer, or the
applicable Domestic Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in Euro or an Alternative Currency, the rate of interest per
annum at which overnight deposits in the applicable Alternative Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means the states of the European Union that have
adopted the Euro as their lawful currency as of the Closing Date (being,
Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg,
the Netherlands, Portugal and Spain).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

20



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means any Acquisition of a controlling interest in
another Person by a member of the Consolidated Group that satisfies the
following conditions:

 

(a) in the case of an Acquisition of Capital Stock, the board of directors (or
other comparable governing body) of such other Person shall have duly approved
the Acquisition;

 

(b) no Default or Event of Default shall exist immediately after giving effect
to such Acquisition on a Pro Forma Basis; and

 

(c) in the case of an Acquisition that is not in an Approved Jurisdiction, the
purchase price, investment or amounts paid would otherwise be constitute a
Permitted Investment hereunder.

 

“Permitted Investments” means Investments that are (a) cash and Cash
Equivalents; (b) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; (c) Investments consisting of Capital Stock, obligations,
securities or other Property received in settlement of accounts receivable
(created in the ordinary course of business) from bankrupt obligors;
(d) Investments made prior to the Closing Date and set forth in Schedule 8.07;
(e) to the extent not prohibited by applicable Law, advances or loans to
employees for moving, entertainment, travel and other similar expenses in the
ordinary course of business not to exceed US$1 million in the aggregate at any
time outstanding; (f) advances or loans to customers and suppliers in the
ordinary course of business; (g) Investments existing on the Closing Date, by
members of the Consolidated Group in other members of the Consolidated Group,
(h) Investments by members of the Consolidated Group in and to other members of
the Consolidated Group in an Approved Jurisdiction, (i) Investments by members
of the Consolidated Group that are not located in an Approved Jurisdiction in
and to other members of the Consolidated Group that are not located in an
Approved Jurisdiction, (j) Investments by members of the Consolidated Group that
are located in an Approved Jurisdiction in and to members of the Consolidated
Group that are not located in an Approved Jurisdiction in an aggregate principal
amount not to exceed US$100 million (on a cost or investment basis) and
(k) other Investments; provided that when the Consolidated Total Leverage Ratio
is greater than 2.5:1.0, then such other Investments shall be limited to an
amount equal to the sum of $250 million plus 50% of cumulative net income from
the Closing Date on a quarter-by-quarter basis. For purposes hereof, amounts
paid or otherwise invested in connection with an Acquisition will be considered
to be an “Investment” subject to the conditions and limitations set out herein.

 

“Permitted Liens” means:

 

(a) Liens in favor of a Lender or an Affiliate of a Lender pursuant to a Swap
Contract permitted hereunder, but only (i) to the extent such Liens secure
obligations under such agreements permitted under Section 8.01, (ii) to the
extent such Liens are on the same collateral as to which the Lenders hereunder
also have a Lien, and (iii) so long as the obligations under such Swap Contract
and the loans and obligations hereunder and

 

21



--------------------------------------------------------------------------------

under the other Credit Documents shall share pari passu in the collateral
subject to such Liens;

 

(b) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

 

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business; provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the Property subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof);

 

(d) Liens (other than Liens created or imposed under ERISA) incurred or deposits
made by any member of the Consolidated Group in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, bids, leases, government contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money);

 

(e) Liens in connection with attachments or judgments (including judgment or
appeal bonds); provided that the judgments secured shall, within thirty days
after the entry thereof, have been discharged or execution thereof stayed
pending appeal, or shall have been discharged within thirty days after the
expiration of any such stay;

 

(f) easements, rights-of-way, covenants, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes;

 

(g) Liens on Property of any Person securing purchase money and sale/leaseback
Indebtedness (including capital leases and Synthetic Leases) of such Person to
the extent permitted under Section 8.01(c); provided that any such Lien attaches
only to the Property financed or leased and such Lien attaches concurrently with
or within ninety days after the acquisition thereof;

 

(h) leases or subleases granted to others not interfering in any material
respect with the business of any member of the Consolidated Group;

 

(i) any interest or title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;

 

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

22



--------------------------------------------------------------------------------

(k) Liens created or deemed to exist in connection with a Securitization
Transaction permitted hereunder (including any related filings of any financing
statements), but only to the extent that any such Lien relates to the applicable
Securitization Receivables actually sold, contributed, financed or otherwise
conveyed or pledged pursuant to such transaction;

 

(l) Liens deemed to exist in connection with Investments in repurchase
agreements that constitute Permitted Investments;

 

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 

(o) Liens existing as of the Closing Date and set forth on Schedule 8.03;
provided that (a) no such Lien shall at any time be extended to or cover any
Property other than the Property subject thereto on the Closing Date and (b) the
principal amount of the Indebtedness secured by such Liens shall not be
increased and shall not be extended, renewed, refunded or refinanced on terms
and conditions less favorable to the Credit Parties than for such existing
Indebtedness;

 

(p) the sale of doubtful accounts receivable for collection in the ordinary
course of business; and

 

(q) Liens on property of the Company and other members of the Consolidated Group
for secured Indebtedness permitted under subsection (j) of Section 8.01;
provided that such Liens shall be on specified property and shall not be blanket
liens.

 

“Permitted Securitization Transaction” means those Securitization Transactions
entered into after the Closing Date; provided that (a) no Default or Event of
Default shall exist after giving effect thereto on a Pro Forma Basis, (b) the
Administrative Agent and the Required Lenders shall be reasonably satisfied with
the structure and documentation for such transaction and shall have confirmed
that the terms of such transaction, including the discount rate applicable to
the receivables or other payment amounts that are the subject of such financing
and the applicable termination events, are consistent with those then prevailing
in the market for comparable transactions with comparable originators/servicers
and other similar characteristics, and (c) the terms for such transaction shall
not subsequently be amended or modified in any way that is materially
detrimental to the Lenders and their interests hereunder without the prior
written approval of the Administrative Agent and the Required Lenders.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, unlimited liability company, association, trust or
other enterprise (whether or not incorporated) or any Governmental Authority.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Platform” has the meaning provided in Section 7.01.

 

23



--------------------------------------------------------------------------------

“Prime Rate” means, for any day, the rate per annum in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.”
Such rate is a rate set by Bank of America based upon various factors including
Bank of America’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Professional Market Party” means a professional market party (professionele
marktpartif) within the meaning of the Exemption Regulation.

 

“Pro Forma Basis” means, for purposes of determining compliance with the
financial covenants hereunder, the subject transaction shall be deemed to have
occurred as of the first day of the period of four consecutive fiscal quarters
ending as of the end of the most recent fiscal quarter for which annual or
quarterly financial statements shall have been delivered in accordance with the
provisions hereof. In addition, for purposes of making calculations on a “Pro
Forma Basis” hereunder, (a) in the case of an Asset Disposition, (i) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject of the disposition shall be
excluded to the extent relating to any period prior to the date of subject
transaction, and (ii) Indebtedness that is paid or retired in connection with
the subject transaction shall be deemed to have been paid and retired as of the
first day of the applicable period; and (b) in the case of an Acquisition,
(i) income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such Acquisition
shall be included to the extent relating to any period prior to the date of
subject transaction, and (ii) Indebtedness that is incurred in connection with
the subject transaction shall be deemed to have been incurred as of the first
day of the applicable period (provided that pro forma adjustments shall not be
made for the imputed interest expense attributable to such Indebtedness for the
applicable period).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Lender” has the meaning provided in Section 7.01.

 

“Rating Services” has the meaning provided in the definition of “Applicable
Percentage”.

 

“Recipient” has the meaning provided in Section 3.01(h).

 

“Register” shall have the meaning provided in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Relevant Participant” has the meaning provided in Section 3.01(h).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events for which the 30 day notice period has been
waived.

 

24



--------------------------------------------------------------------------------

“Required Financial Information” means the annual and quarterly compliance
certificates and related financial statements and information required by the
provisions of Sections 7.01(a), (b) and (c).

 

“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Domestic Swingline Loans) or the conversion or continuation of Loans,
a Loan Notice and (b) with respect to a Domestic L/C Credit Extension, a
Domestic L/C Application.

 

“Required Domestic Revolving Lenders” means, as of any date of determination,
Lenders having more than 66-2/3% of the Aggregate Domestic Revolving Commitments
or, if the Domestic Revolving Commitments shall have expired or been terminated,
Lenders holding more than 66-2/3% of the aggregate principal amount of Domestic
Revolving Obligations (including, in each case, the aggregate principal amount
of each Lender’s risk participation and funded participation in Domestic L/C
Obligations and Domestic Swingline Loans); provided that the Domestic Revolving
Commitment of, and the portion of Domestic Revolving Obligations held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Domestic Revolving Lenders.

 

“Required Foreign Revolving Lenders” means, as of any date of determination, at
least two Lenders having more than 66-2/3% of the Aggregate Foreign Revolving
Commitments or, if the Foreign Revolving Commitments shall have expired or been
terminated, Lenders holding more than 66-2/3% of the aggregate principal amount
of Foreign Revolving Obligations; provided that the Foreign Revolving Commitment
of, and the portion of Foreign Revolving Obligations held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Foreign Revolving Lenders.

 

“Required Lenders” means, as of any date of determination, at least two Lenders
having more than 66-2/3% of the Aggregate Commitments or, if the Commitments
shall have expired or been terminated, at least two Lenders holding in the
aggregate more than 66-2/3% of the Loan Obligations (including, in each case,
the aggregate amount of each Lender’s risk participation and funded
participation in Domestic L/C Obligations and Domestic Swingline Loans);
provided that the commitments of, and the portion of the Loan Obligations held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or ordinance (including, without limitation,
Environmental Laws) or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or to which any of its material Property is subject.

 

“Responsible Officer” of any Person means (a) any of the chief executive
officer, chief operating officer, president, chief financial officer, treasurer
or controller of such Person and (b) with respect to execution and delivery of
Loan Notices and Domestic L/C Applications, any (i) employee or agent of such
Person (A) duly authorized by corporate resolutions to execute and deliver such
Loan Notices and L/C Applications and (B) whose name appears in an incumbency
certificate on file with the Administrative Agent or other authenticating
document acceptable to the Administrative Agent, (ii) assistant treasurer or
(ii) assistant controller.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) by the Company in respect of its Capital
Stock, or any payment

 

25



--------------------------------------------------------------------------------

(whether in cash, securities or other property) for or on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Capital Stock of the Company or any option, warrant or other right to
acquire any such Capital Stock of the Company, including any sinking fund
payment or similar deposit, and (b) any prepayment, purchase or redemption of
any Subordinated Debt of members of the Consolidated Group prior to scheduled
maturity.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Domestic Letter of
Credit, each of the following: (i) each date of issuance of a Domestic Letter of
Credit denominated in U.S. Dollars, (ii) each date of an amendment of any such
Domestic Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Domestic L/C Issuer under any Domestic Letter of Credit denominated in U.S.
Dollars, (iv) in the case of the Existing Domestic Letters of Credit, the
Closing Date, and (v) such additional dates as the Administrative Agent or the
Domestic L/C Issuer shall determine or the Required Lenders shall require.

 

“Revolving Commitments” means the Domestic Revolving Commitments and/or the
Foreign Revolving Commitments, as appropriate.

 

“Revolving Committed Amount” means the Domestic Revolving Committed Amount
and/or the Foreign Revolving Committed Amount, as appropriate.

 

“Revolving Lenders” means the Domestic Revolving Lenders and/or the Foreign
Revolving Lenders, as appropriate.

 

“Revolving Loan” means the Domestic Revolving Loan and/or the Foreign Revolving
Loan, as appropriate.

 

“Revolving Notes” means the Domestic Revolving Notes and/or the Foreign
Revolving Notes, as appropriate.

 

“Revolving Obligations” means the Domestic Revolving Obligations and the Foreign
Revolving Obligations.

 

“Revolving Termination Date” means December 15, 2010.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means any arrangement pursuant to which any
member of the Consolidated Group, directly or indirectly, becomes liable as
lessee, guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any Property that such member of the
Consolidated Group (a) has sold or transferred (or is to sell or transfer) to,
or arranged the purchase by, a Person that is not a member of the Consolidated
Group or (b) intends to use for substantially the same purpose as any other
Property that has been sold or transferred (or is to be sold or transferred) by
such member of the Consolidated Group to another Person that is not a member of
the Consolidated Group in connection with such lease.

 

26



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Euro or an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Domestic L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in Euro or the relevant
Alternative Currency, as applicable.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions that have been or may be entered into by a member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer to (i) a Subsidiary or Affiliate (a
“Securitization Subsidiary”), or (ii) any other Person, or may grant a security
interest in, any accounts receivable, notes receivable, rights to future lease
payments or residuals or other similar rights to payment (the “Securitization
Receivables”) (whether such Securitization Receivables are then existing or
arising in the future) of such member of the Consolidated Group, and any assets
related thereto, including, without limitation, all security interests in
merchandise or services financed thereby, the proceeds of such Securitization
Receivables, and other assets that are customarily sold or in respect of which
security interests are customarily granted in connection with securitization
transactions involving such assets.

 

“Senior Unsecured Debt Rating” has the meaning provided in the definition of the
term “Applicable Percentage”.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Domestic L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Domestic L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Domestic L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the Domestic L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Domestic
Letter of Credit denominated in U.S. Dollars.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subject Properties” shall have the meaning provided in Section 6.16(a).

 

“Subordinated Debt” means any Indebtedness of a member of the Consolidated Group
that by its terms is expressly subordinated in right of payment and of claim to
the prior payment of the obligations of the Credit Parties under the Credit
Documents on terms and conditions and evidenced by documentation satisfactory to
the Administrative Agent and the Required Lenders.

 

“Subsidiary” means, as to any Person at any time, (a) any corporation more than
fifty percent (50%) of whose Voting Stock of any class or classes having by the
terms thereof ordinary

 

27



--------------------------------------------------------------------------------

voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at such time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at such time owned by such Person directly or indirectly
through Subsidiaries, (b) any partnership, association, joint venture or other
entity of which such Person directly or indirectly through Subsidiaries owns at
such time more than fifty percent (50%) of the Voting Stock and (c) any Person
otherwise constituting a “Subsidiary” as determined in accordance with GAAP.

 

“Supplier” has the meaning provided in Section 3.01(h).

 

“Support Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including, without limitation, any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any Property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Support Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Support Obligation is made.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

 

“Swingline Rate” means, on any date of determination, for any Domestic Swingline
Loan, the sum of: (a) the rate per annum equal to the British Bankers
Association’s 30 day

 

28



--------------------------------------------------------------------------------

LIBOR Rate (“30-day BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of 30-day BBA LIBOR as designated by the
Administrative Agent from time) at approximately 4:00 p.m. (London time) on the
date such rate shall apply; plus (b) 2.90%, minus (c) the Commitment Fee. If
such rate is not available for any reason, then the “Swingline Rate”, on such
date of determination, shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in U.S. Dollars for
delivery on the first day of such 30-day interest period in same day funds in
the approximate amount of the Swingline Loan by Bank of America and with a term
equivalent to such 30-day interest period would be offered by Bank of America’s
London branch to major banks in the London interbank eurodollar market at their
request at approximately 4:00 p.m. (London time) on the day of commencement of
such 30-day interest period; plus (b) 2.90%, minus (c) the Commitment Fee.

 

“Swingline Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Swingline Rate.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“TEG Letter” has the meaning provided in Section 2.10.

 

“Threshold Amount” means US$25 million.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

“United States” or “U.S.” means the United States of America.

 

“U.S. Dollars” and “US$” means dollars in lawful currency of the United States.

 

29



--------------------------------------------------------------------------------

“VAT” means the value added tax of the applicable jurisdiction, as in effect
from time to time.

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Wholly Owned Subsidiary” of any Person means any Subsidiary one hundred percent
(100%) of whose Voting Stock (other than, with respect to Foreign Subsidiaries,
Capital Stock held pursuant to director’s qualifying share requirements under
applicable law) is at the time owned by such Person directly or indirectly
through other Wholly Owned Subsidiaries.

 

“Yen” or “¥” means the lawful currency of Japan.

 

1.02 Interpretive Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
“Articles”, “Sections”, “Exhibits” and “Schedules” shall be construed to refer
to articles and sections of, and exhibits and schedules to, the Credit Document
in which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Credit Document.

 

30



--------------------------------------------------------------------------------

1.03 Accounting Terms and Provisions.

 

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited financial statements for the Company’s
fiscal year ended 2004 referenced in Section 5.01(f), except as otherwise
specifically prescribed herein.

 

(b) Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Percentage”
and (ii) compliance with the financial covenants shall be made on a Pro Forma
Basis.

 

(c) If at any time any change in GAAP or in the consistent application thereof
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and either the Borrowers or the Required Lenders shall
object in writing to determining compliance based on such change, then such
computations shall continue to be made on a basis consistent with the most
recent financial statements delivered pursuant to Section 7.01(a) or (b) as to
which no such objection has been made.

 

1.04 Rounding.

 

Notwithstanding anything herein to the contrary, determination of compliance
with the financial covenants hereunder shall be made on a Pro Forma Basis.

 

Any financial ratios required to be maintained by the Borrowers pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

1.05 Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent or the Domestic L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Euro Equivalent amounts of Credit Extensions and Outstanding Amounts denominated
in Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Euro) for
purposes of the Credit Documents shall be such Euro Equivalent amount as so
determined by the Administrative Agent or the Domestic L/C Issuer, as
applicable.

 

(b) Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Domestic Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Euro, but such
Borrowing, Eurocurrency Rate Loan or Domestic Letter of Credit is denominated in
an Alternative Currency, such amount shall be the relevant Euro Equivalent of
such amount (rounded to the nearest unit of such Alternative Currency, with 0.5
of a unit being rounded upward), as determined by the Administrative Agent or
the Domestic L/C Issuer, as the case may be.

 

31



--------------------------------------------------------------------------------

1.06 Additional Alternative Currencies.

 

(a) The Foreign Borrowers may from time to time request that Foreign Revolving
Loans be made in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Euro) that is readily available and freely
transferable and convertible into Euro. In the case of any such request with
respect to the making of Foreign Revolving Loans, such request shall be subject
to the approval of the Administrative Agent and the Lenders.

 

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent in its
sole discretion). The Administrative Agent shall promptly notify each Lender of
any such request, and each Lender shall notify the Administrative Agent, not
later than 11:00 a.m., five Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Foreign Revolving Loans in
such requested currency.

 

(c) Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Foreign Revolving Loans to be made in such requested currency.
If the Administrative Agent and all of the Lenders consent to making Foreign
Revolving Loans in such requested currency, the Administrative Agent shall so
notify the Borrowers and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Foreign Revolving Loans, If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrowers.

 

1.07 Change of Currency.

 

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c) Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

32



--------------------------------------------------------------------------------

1.08 Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time in the United States (daylight or standard, as
applicable).

 

1.09 Domestic Letter of Credit Amounts.

 

Unless otherwise provided, all references herein to the amount of a Domestic
Letter of Credit at any time shall be deemed to mean the Euro Equivalent of the
maximum face amount of such Domestic Letter of Credit after giving effect to all
increases thereof contemplated by such Domestic Letter of Credit or the Issuer
Documents related thereto, whether or not such maximum face amount is in effect
at such time.

 

1.10 Limitation on Obligations of Foreign Credit Parties.

 

Notwithstanding anything set forth in this Credit Agreement or any other Credit
Document to the contrary, no Foreign Credit Party and/or Foreign Subsidiary
shall at any time be liable, directly or indirectly, for any portion of the
Domestic Obligations, including, without limitation, the principal of the
Domestic Revolving Loan or any interest thereon or fees payable with respect
thereto (and the Domestic Credit Parties are solely liable for such
Obligations), and no Property of any Foreign Credit Party and/or Foreign
Subsidiary shall at any time serve, directly or indirectly, as Collateral or any
other type of collateral or security for any portion of the Domestic
Obligations.

 

ARTICLE II

 

CREDIT FACILITIES

 

2.01 Commitments.

 

(a) Domestic Revolving Loans. During the Commitment Period, each Domestic
Revolving Lender severally agrees to make revolving credit loans (the “Domestic
Revolving Loans”) to the Domestic Borrower in U.S. Dollars, from time to time,
on any Business Day; provided that (i) the aggregate Outstanding Amount of
Domestic Revolving Obligations shall not exceed FOUR HUNDRED THIRTY MILLION EURO
(€430,000,000) (such aggregate amount, as it may be increased or decreased as
provided herein, the “Aggregate Domestic Revolving Committed Amount”), (ii) the
sum of the aggregate Outstanding Amount of Domestic Revolving Obligations plus
the aggregate Outstanding Amount of Foreign Revolving Obligations shall not
exceed FOUR HUNDRED THIRTY MILLION EURO (€430,000,000) (such aggregate amount,
as it may be increased or decreased as provided herein, the “Aggregate Revolving
Committed Amount”), and (iii) with regard to each Domestic Revolving Lender,
such Lender’s Domestic Revolving Commitment Percentage of the aggregate
Outstanding Amount of Domestic Revolving Obligations shall not exceed its
respective Domestic Revolving Committed Amount. Domestic Revolving Loans may
consist of Base Rate Loans, Eurocurrency Rate Loans, or a combination thereof,
as the Domestic Borrower may request, and may be repaid and reborrowed in
accordance with the provisions hereof.

 

(b) Domestic Letters of Credit. During the Commitment Period, (i) the Domestic
L/C Issuer, in reliance upon the commitments of the Domestic Revolving Lenders
set forth herein, agrees (A) to issue Domestic Letters of Credit denominated in
U.S. Dollars for the account of the Domestic Borrower or any member of the
Consolidated Group on any Business Day, (B) to amend or extend Domestic Letters
of Credit previously issued hereunder, and (C) to honor drawings under Domestic
Letters of Credit; and (ii) the Domestic Revolving Lenders severally,
irrevocably and unconditionally, agree to purchase from

 

33



--------------------------------------------------------------------------------

the Domestic L/C Issuer a participation interest in the Existing Domestic
Letters of Credit and the Domestic Letters of Credit issued hereunder in an
amount equal to such Lender’s Domestic Revolving Commitment Percentage thereof;
provided that (A) the aggregate Outstanding Amount of Domestic L/C Obligations
shall not exceed SIXTY FIVE MILLION EURO (€65,000,000) (such aggregate amount,
as it may be increased or decreased as provided herein, the “Domestic L/C
Sublimit”), (B) the aggregate Outstanding Amount of the Domestic Revolving
Obligations shall not exceed the Aggregate Domestic Revolving Committed Amount,
(C) the sum of the aggregate Outstanding Amount of Domestic Revolving
Obligations plus the aggregate Outstanding Amount of Foreign Revolving
Obligations shall not exceed the Aggregate Revolving Committed Amount, and
(D) with regard to each Domestic Revolving Lender, such Lender’s Domestic
Revolving Commitment Percentage of the aggregate Outstanding Amount of Domestic
Revolving Obligations shall not exceed its respective Domestic Revolving
Committed Amount. Subject to the terms and conditions hereof, each Domestic
Borrower’s ability to obtain Domestic Letters of Credit shall be fully
revolving, and accordingly each Borrower may obtain Domestic Letters of Credit
to replace Domestic Letters of Credit that have expired or that have been drawn
upon and reimbursed. Existing Domestic Letters of Credit shall be deemed to have
been issued hereunder and shall be subject to and governed by the terms and
conditions hereof. For the avoidance of doubt, no Domestic Letter of Credit
shall be issued for the account of Millipore Cork or any Foreign Borrower which
is incorporated in Ireland.

 

(c) Domestic Swingline Loans. During the Commitment Period, the Domestic
Swingline Lender agrees, in reliance upon the commitments of the other Domestic
Revolving Lenders set forth herein, to make revolving credit loans (the
“Domestic Swingline Loans”) to the Domestic Borrower in U.S. Dollars on any
Business Day; provided that (A) the aggregate Outstanding Amount of Domestic
Swingline Loans shall not exceed SEVENTEEN MILLION FIVE HUNDRED THOUSAND EURO
(€17,500,000) (such aggregate amount, as it may be increased or decreased as
provided herein, the “Domestic Swingline Sublimit”), (B) the aggregate
Outstanding Amount of the Domestic Revolving Obligations shall not exceed the
Aggregate Domestic Revolving Committed Amount, (C) the sum of the aggregate
Outstanding Amount of Domestic Revolving Obligations plus the aggregate
Outstanding Amount of Foreign Revolving Obligations shall not exceed the
Aggregate Revolving Committed Amount, and (D) with regard to each Domestic
Revolving Lender, such Lender’s Domestic Revolving Commitment Percentage of the
aggregate Outstanding Amount of Domestic Revolving Obligations shall not exceed
its respective Domestic Revolving Committed Amount. Domestic Swingline Loans
shall be comprised solely of Swingline Rate Loans, and may be repaid and
reborrowed in accordance with the provisions hereof. Immediately upon the making
of a Domestic Swingline Loan, each Domestic Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Domestic
Swingline Lender a participation interest in such Domestic Swingline Loan in an
amount equal to the product of such Lender’s Domestic Revolving Commitment
Percentage thereof; provided that the participation interest shall not be funded
except on demand as provided in Section 2.04(b)(ii).

 

(d) Foreign Revolving Loans. During the Commitment Period, each Foreign
Revolving Lender severally agrees to make revolving credit loans (the “Foreign
Revolving Loans”) to the Foreign Borrowers in Euro or Alternative Currencies,
from time to time, on any Business Day; provided that (i) the aggregate
Outstanding Amount of Foreign Revolving Obligations shall not exceed FOUR
HUNDRED THIRTY MILLION EURO (€430,000,000) (such aggregate amount, as it may be
increased or decreased as provided herein, the “Aggregate Foreign Revolving
Committed Amount”), (ii) the sum of the aggregate Outstanding Amount of Domestic
Revolving Obligations plus the aggregate Outstanding Amount of Foreign Revolving
Obligations shall not exceed the Aggregate Revolving Committed Amount,
(iii) with regard to each Foreign Revolving Lender, such Lender’s Foreign
Revolving Commitment Percentage of the aggregate Outstanding Amount of Foreign
Revolving Obligations shall not exceed its respective Foreign Revolving
Committed Amount and (iv) with regard to each Foreign

 

34



--------------------------------------------------------------------------------

Borrower, the aggregate Outstanding Amount of its Foreign Revolving Obligations
shall not exceed its respective Designated Borrower Limit. Foreign Revolving
Loans shall consist of Eurocurrency Rate Loans and may be repaid and reborrowed
in accordance with the provisions hereof.

 

(e) Increase in Revolving Commitments. Subject to the terms and conditions set
forth herein, the Company may, at any time, upon written notice to the
Administrative Agent, increase the Aggregate Revolving Committed Amount (and the
Aggregate Domestic Revolving Committed Amount and the Aggregate Foreign
Revolving Committed Amount) by up to ONE HUNDRED THIRTY MILLION EURO
(€130,000,000) to not more than FIVE HUNDRED SIXTY MILLION EURO (€560,000,000);
provided that:

 

(i) the Company shall obtain commitments for the amount of the increase from
existing Lenders (which shall be under no obligation to increase their
commitments hereunder) or other commercial banks or financial institutions
reasonably acceptable to the Administrative Agent, provided that such other
commercial banks and financial institutions join in this Credit Agreement as
Lenders by Lender Joinder Agreement or other arrangement reasonably acceptable
to the Administrative Agent and the Domestic L/C Issuer;

 

(ii) none of the Arrangers, Bank of America, JP Morgan Chase Bank N.A. or ABN
AMRO N.V. shall have any responsibility for arranging any such additional
commitments without their prior written consent and subject to such conditions,
including fee arrangements, as they may provide in connection therewith;

 

(iii) any such increase shall be in a minimum aggregate principal amount of €4.3
million and integral multiples of €860,000 in excess thereof (or the remaining
amount, if less);

 

(iv) if any Revolving Loans are outstanding at the time of any such increase,
the Company shall make such payments and adjustments on the Revolving Loans
(including payment of any break-funding amounts owing under Article III) as may
be necessary to give effect to the revised commitment percentages and commitment
amounts;

 

(v) payment of up front fees, if any, in respect of the new commitments so
established; and

 

(vi) the conditions to the making of a Credit Extension set forth in
Section 5.02 shall be satisfied.

 

In connection with any such increase in the Revolving Commitments, Schedule 2.01
shall be revised to reflect the modified commitments and commitment percentages
of the Lenders, and the Company shall provide supporting corporate resolutions,
legal opinions, promissory notes and other items as may be reasonably requested
by the Administrative Agent and the Lenders in connection therewith.

 

2.02 Borrowings, Conversions and Continuations under Domestic Revolving Loans
and Foreign Revolving Loans.

 

(a) (i) Domestic Revolving Loans. With respect to Domestic Revolving Loans each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Domestic
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) with respect to Eurocurrency Rate Loans denominated in
U.S. Dollars, any conversion of Eurocurrency Rate Loans denominated in U.S.

 

35



--------------------------------------------------------------------------------

Dollars to Base Rate Loans or any conversion of Base Rate Loans or Swingline
Rate Loans to Eurocurrency Rate Loans denominated in U.S. Dollars, three
Business Days prior to the requested date thereof and (ii) with respect to
Borrowings of Base Rate Loans or Swingline Rate Loans, one Business Day prior to
the requested date thereof.

 

(ii) Foreign Revolving Loans. With respect to Foreign Revolving Loans, each
Borrowing and each continuation of Eurocurrency Rate Loans shall be made upon
the Foreign Borrowers’ irrevocable notice to the Administrative Agent, which may
be given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Euro, (ii) four Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
other than Yen and (iii) five Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Yen;

 

provided, that, in each case, if the Borrowers request Eurocurrency Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period”, the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation
of Eurocurrency Rate Loans denominated in U.S. Dollars or Euro, as applicable,
or (ii) five Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them, and not later than 11:00 a.m., (i) three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Euro or U.S. Dollars, or (ii) four
Business Days (prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Company (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all of the Lenders.

 

(b) Each telephonic notice by the Borrowers pursuant to this
Section 2.02(b) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of a Borrower. Except as provided in Sections 2.03(c) and
2.04(b), each Borrowing, conversion or continuation shall be in a principal
amount of (i) in the case of Loans denominated in U.S. Dollars, US$5 million and
whole multiples of US$1 million in excess thereof, where such Loans are
Eurocurrency Rate Loans, and US$500,000 and whole multiples of US$100,000 in
excess thereof, where such Loans are Base Rate Loans or Swingline Rate Loans,
(ii) in the case of Loans denominated in Euro, €5 million and whole multiples of
€1 million in excess thereof, and (iii) in the case of Loans denominated in
other Alternative Currencies (other than U.S. Dollars), a Euro Equivalent equal
to €5 million and whole multiples of €1 million in excess thereof (rounded
upward or downward in the discretion of the Administrative Agent to whole
multiples of the Applicable Currency). Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrowers’ request is with respect to
Domestic Revolving Loans or Foreign Revolving Loans, (ii) whether such request
is for a Borrowing, conversion, or continuation, (iii) the requested date of
such Borrowing, conversion or continuation (which shall be a Business Day),
(iv) the principal amount of Loans to be borrowed, converted or continued,
(v) the Type of Loans to be borrowed, converted or continued, (vi) if
applicable, the duration of the Interest Period with respect thereto and
(vii) the currency of the Loans to be borrowed. If the Borrowers fail to specify
a currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in U.S. Dollars. If the Borrowers fail to specify a Type of Loan
in a Loan Notice or if the Borrowers fail to give a timely notice requesting a
conversion or

 

36



--------------------------------------------------------------------------------

continuation, then the applicable Loans, shall be made as, or converted to, Base
Rate Loans with respect to Domestic Revolving Loans, and, Eurocurrency Rate
Loans with an Interest Period of one month with respect to Foreign Revolving
Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrowers request a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
Loan Notice, but fails to specify an Interest Period, the Interest Period will
be deemed to be one month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.

 

(c) Following its receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its pro rata share
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by the Borrowers, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than U.S. Dollars, in each case as
described in the preceding subsection. In the case of a Borrowing (other than a
Borrowing of Foreign Revolving Loans), each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in U.S. Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the applicable Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrowers; provided,
however, that if, on the date of any Borrowing, there are Domestic L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such Domestic L/C Borrowing, and second,
shall be made available to the Borrowers as provided above.

 

(d) Except as otherwise provided herein, without the consent of the Required
Lenders, (i) a Eurocurrency Rate Loan may be continued or converted only on the
last day of an Interest Period for such Eurocurrency Rate Loan and (ii) any
conversion into, or continuation as, a Eurocurrency Rate Loan may be made only
if the conditions to Credit Extensions in Section 5.02 have been satisfied.
During the existence of a Default or Event of Default, (i) no Domestic Revolving
Loan may be requested as, converted to or continued as a Eurocurrency Rate Loan
(whether in Euro or any Alternative Currency) and no Foreign Revolving Loan may
be continued as a Eurocurrency Rate Loan with an Interest Period greater than
one month and (ii) at the request of the Required Lenders, any outstanding
Eurocurrency Rate Loan shall be converted to a Base Rate Loan on the last day of
the Interest Period with respect thereto.

 

(e) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrowers and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

37



--------------------------------------------------------------------------------

(f) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to all Loans.

 

2.03 Additional Provisions with respect to Domestic Letters of Credit.

 

(a) Obligation to Issue or Amend.

 

(i) The Domestic L/C Issuer shall not issue any Domestic Letter of Credit if:

 

(A) the expiry date of any such Domestic Letter of Credit would occur more than
one year from the date of issuance, unless the Required Domestic Revolving
Lenders shall have otherwise given their approval;

 

(B) the expiry date of any such Domestic Letter of Credit would occur after the
Domestic L/C Expiration Date, unless either (1) the Required Domestic Revolving
Lenders shall have otherwise given their approval or (2) on the Domestic L/C
Expiration Date the Borrowers provide Cash Collateral on the Domestic L/C
Expiration Date for any L/C Obligation which remains outstanding; or

 

(C) any such Domestic Letter of Credit is to be used for purposes other than
those permitted under Section 7.09, unless the Required Domestic Revolving
Lenders shall have otherwise given their approval.

 

(ii) The Domestic L/C Issuer shall be under no obligation to issue any Domestic
Letter of Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Domestic L/C Issuer from
issuing such Domestic Letter of Credit, or any Requirement of Law applicable to
the Domestic L/C Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the
Domestic L/C Issuer shall prohibit, or request that the Domestic L/C Issuer
refrain from, the issuance of letters of credit generally or such Domestic
Letter of Credit in particular or shall impose upon the Domestic L/C Issuer with
respect to such Domestic Letter of Credit any restriction, reserve or capital
requirement (for which the Domestic L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Domestic
L/C Issuer any unreimbursed loss, cost or expense that was not applicable on the
Closing Date and that the Domestic L/C Issuer in good faith deems material to
it;

 

(B) the issuance of such Domestic Letter of Credit would violate any applicable
Requirement of Law or one or more policies of the Domestic L/C Issuer;

 

(C) except as otherwise agreed by the Domestic L/C Issuer and the Administrative
Agent, such Domestic Letter of Credit is in an initial stated amount less than
US$100,000;

 

(D) with respect to Domestic Letters of Credit, such Domestic Letter of Credit
is to be denominated in a currency other than U.S. Dollars; or

 

38



--------------------------------------------------------------------------------

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender, unless the Domestic L/C
Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the Domestic L/C Issuer’s risk with respect to such Lender.

 

(iii) The Domestic L/C Issuer shall not amend any Domestic Letter of Credit if
the Domestic L/C Issuer would not be permitted at such time to issue such
Domestic Letter of Credit in its amended form under the terms hereof.

 

(iv) The Domestic L/C Issuer shall be under no obligation to amend any Domestic
Letter of Credit if:

 

(A) the Domestic L/C Issuer would have no obligation at such time to issue such
Domestic Letter of Credit in its amended form under the terms hereof; or

 

(B) the beneficiary of such Domestic Letter of Credit does not accept the
proposed amendment to such Domestic Letter of Credit.

 

(v) The Domestic L/C Issuer shall act on behalf of the Lenders with respect to
any Domestic Letters of Credit issued by it and the documents associated
therewith. The Domestic L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the Domestic L/C Issuer in connection with
Domestic Letters of Credit issued by them or proposed to be issued by it and
Issuer Documents pertaining to such Domestic Letters of Credit as fully as if
the term “Administrative Agent” as used in Article X included the Domestic L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the Domestic L/C Issuer.

 

(b) Procedures for Issuance and Amendment; Auto-Extension Domestic Letters of
Credit.

 

(i) Each Domestic Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrowers delivered to the Domestic L/C Issuer (with
a copy to the Administrative Agent) in the form of a Domestic L/C Application
appropriately completed and signed by a Responsible Officer. Domestic L/C
Applications must be received by the Domestic L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days prior to the proposed
issuance date or date of amendment, as the case may be, or such later date and
time as the Domestic L/C Issuer and the Administrative Agent may agree in a
particular instance in their sole discretion. In the case of a request for an
initial issuance of a Domestic Letter of Credit, such Domestic L/C Application
shall specify in form and detail satisfactory to the Domestic L/C Issuer:
(A) the proposed issuance date of the requested Domestic Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the Domestic L/C Issuer
may require. In the case of a request for an amendment of any outstanding
Domestic Letter of Credit, such Domestic L/C Application shall specify in form
and detail satisfactory to the Domestic L/C Issuer (A) the Domestic Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Domestic L/C Issuer may require. Additionally, the Borrowers
shall furnish to the Domestic L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Domestic Letter of

 

39



--------------------------------------------------------------------------------

Credit issuance or amendment, including any Issuer Documents, as the Domestic
L/C Issuer or the Administrative Agent may require.

 

(ii) Promptly after receipt of any Domestic L/C Application, the Domestic L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Domestic L/C
Application from the Borrowers and, if not, the Domestic L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the Domestic L/C Issuer has
received written notice from the Administrative Agent, any Lender or any Credit
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Domestic Letter of Credit, that one or more
applicable conditions contained in Section 5.02 shall not then be satisfied,
then, subject to the terms and conditions hereof, the Domestic L/C Issuer shall,
on the requested date, issue a Domestic Letter of Credit for the account of the
Borrowers (or their Subsidiaries) or enter into the applicable amendment, as the
case may be, in each case in accordance with the Domestic L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Domestic
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Domestic L/C Issuer a risk
participation in such Domestic Letter of Credit in an amount equal to such
Lender’s Domestic Revolving Commitment Percentage thereof.

 

(iii) Promptly after its delivery of any Domestic Letter of Credit or any
amendment to a Domestic Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Domestic L/C Issuer will also deliver
to the Borrowers and the Administrative Agent a true and complete copy of such
Domestic Letter of Credit or amendment.

 

(iv) The Domestic L/C Issuer will provide to the Administrative Agent, at least
quarterly and more frequently upon request of the Administrative Agent, a
summary report on the Domestic Letters of Credit it has issued, including, among
other things, on whose account each Domestic Letter of Credit is issued and each
Domestic Letter of Credit’s beneficiary, face amount and expiry date.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon any drawing under any Domestic Letter of Credit, the Domestic L/C
Issuer shall notify the Domestic Borrower and the Administrative Agent thereof.
The Domestic Borrower shall reimburse the Domestic L/C Issuer through the
Administrative Agent promptly following notice in an amount equal to the amount
of any such drawing. If the Domestic Borrower fails to make reimbursement to the
Domestic L/C Issuer by 11:00 a.m. on the date of any payment by the Domestic L/C
Issuer under a Domestic Letter of Credit (such date, a “Domestic L/C Honor
Date”), for any reason, including lack of notice, the Administrative Agent shall
promptly notify each Domestic Revolving Lender of the Domestic L/C Honor Date,
the amount of the unreimbursed drawing (the “Domestic L/C Unreimbursed Amount”),
and the amount of such Lender’s Domestic Revolving Commitment Percentage
thereof. In such event, the Domestic Borrower shall be deemed to have requested
a Borrowing of Base Rate Loans to be disbursed on the Domestic L/C Honor Date in
an amount equal to the Domestic L/C Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, the amount of the unutilized portion of the Aggregate Domestic
Revolving Committed Amount or the conditions set forth in Section 5.02. Any
notice given by the Domestic L/C Issuer or the Administrative Agent pursuant to
this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

40



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the Domestic L/C
Issuer, in U.S. Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Domestic Revolving
Commitment Percentage of the Domestic L/C Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Revolving Loan that
is a Base Rate Loan to the Domestic Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Domestic L/C Issuer in U.S.
Dollars.

 

(iii) With respect to any Domestic L/C Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans for any reason, the Domestic
Borrower shall be deemed to have incurred from the Domestic L/C Issuer a
Domestic L/C Borrowing in the amount of the Domestic L/C Unreimbursed Amount
that is not so refinanced, which Domestic L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to the Administrative Agent for the account
of the Domestic L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such Domestic L/C Borrowing and shall
constitute a Domestic L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

 

(iv) Until each Domestic Revolving Lender funds its Revolving Loan or Domestic
L/C Advance pursuant to this Section 2.03(c) to reimburse the Domestic L/C
Issuer for any amount drawn under any Domestic Letter of Credit, interest in
respect of such Domestic Revolving Lender’s Domestic Revolving Commitment
Percentage of such amount shall be solely for the account of the Domestic L/C
Issuer.

 

(v) Each Domestic Revolving Lender’s obligation to make Domestic Revolving Loans
or Domestic L/C Advances to reimburse the Domestic L/C Issuer for amounts drawn
under Domestic Letters of Credit, as contemplated by this Section 2.03(c), shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Domestic Lender may have against the Domestic L/C Issuer, the applicable
Borrowers or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default, (C) non-compliance with the
conditions set forth in Section 5.02, or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that the
Domestic L/C Issuer shall have complied with the applicable provisions of
Section 2.03(b)(ii). No such making of a Domestic L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the Domestic L/C
Issuer for the amount of any payment made by the Domestic L/C Issuer under any
Domestic Letter of Credit, together with interest as provided herein.

 

(vi) If any Domestic Revolving Lender fails to make available to the
Administrative Agent for the account of the Domestic L/C Issuer any amount
required to be paid by such Domestic Revolving Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
the Domestic L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Domestic L/C Issuer at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. A
certificate of the Domestic L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

41



--------------------------------------------------------------------------------

(d) Repayment of Participations.

 

(i) At any time after the Domestic L/C Issuer has made a payment under any
Domestic Letter of Credit and has received from any Domestic Revolving Lender
such Domestic Revolving Lender’s Domestic L/C Advance in respect of such payment
in accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the Domestic L/C Issuer any payment in respect of the related
Domestic L/C Unreimbursed Amount or interest thereon (whether directly from the
Borrowers or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Domestic Revolving Lender its Domestic Revolving Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Domestic Revolving Lender’s Domestic L/C Advance was
outstanding) in U.S. Dollars.

 

(ii) If any payment received by the Administrative Agent for the account of the
Domestic L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the Domestic L/C Issuer in its discretion), each
Domestic Revolving Lender shall pay to the Administrative Agent for the account
of the Domestic L/C Issuer its Domestic Revolving Commitment Percentage thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Domestic Revolving
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The obligations of the Domestic Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Credit Agreement.

 

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
Domestic L/C Issuer for each drawing under each Domestic Letter of Credit and to
repay each Domestic L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Credit Agreement under all circumstances, including the following:

 

(i) any lack of validity or enforceability of such Domestic Letter of Credit,
this Credit Agreement or any other Credit Document;

 

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any of their Subsidiaries may have at any time against any
beneficiary or any transferee of such Domestic Letter of Credit (or any Person
for whom any such beneficiary or any such transferee may be acting), the Domestc
L/C Issuer or any other Person, whether in connection with this Credit
Agreement, the transactions contemplated hereby or by such Domestic Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Domestic Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Domestic Letter of
Credit;

 

(iv) any payment by the Domestic L/C Issuer under such Domestic Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Domestic Letter of Credit; or any payment made by the
Domestic L/C Issuer under such Domestic Letter of Credit to any Person
purporting to be a trustee in bankruptcy,

 

42



--------------------------------------------------------------------------------

debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Domestic Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries.

 

The Borrowers shall promptly examine a copy of each Domestic Letter of Credit
and each amendment thereto that is delivered to the Borrowers and, in the event
of any claim of noncompliance with the Borrowers’ instructions or other
irregularity, the Borrowers will immediately notify the Domestic L/C Issuer. The
Borrowers shall be conclusively deemed to have waived any such claim against the
Domestic L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 

(f) Role of the Domestic L/C Issuer in such Capacity. Each Lender and the
Borrowers agrees that, in paying any drawing under a Domestic Letter of Credit,
the Domestic L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Domestic Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Domestic L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Domestic L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Domestic Letter of
Credit or Domestic Issuer Document. The Borrowers hereby assume all risks of the
acts or omissions of any beneficiary or transferee with respect to such
Borrowers’ use of any Domestic Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrowers’ pursuing
such rights and remedies as the Borrowers may have against the beneficiary or
transferee at law or under any other agreement. None of the Domestic L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Domestic L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the Domestic
L/C Issuer, and the Domestic L/C Issuer may be liable to the Borrowers, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrowers that such Borrowers prove were
caused by the Domestic L/C Issuer’s willful misconduct or gross negligence or
the Domestic L/C Issuer’s willful failure to pay under any Domestic Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Domestic
Letter of Credit. In furtherance and not in limitation of the foregoing, the
Domestic L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Domestic L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Domestic Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason.

 

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, (A) if
the Domestic L/C Issuer has honored any full or partial drawing request under
any Domestic Letter of Credit and such drawing has resulted in an L/C Borrowing,
or (B) if, as of the L/C Expiration Date, any L/C Obligation for any reason
remains outstanding, the respective Borrower shall, in each case, immediately
Cash Collateralize the then-Outstanding Amount of its L/C Obligations, and the
Administrative Agent may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash

 

43



--------------------------------------------------------------------------------

Collateral be provided in order to protect against the results of exchange rate
fluctuations and (ii) Sections 9.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. The Domestic Borrower hereby grants to the
Administrative Agent, for the benefit of the Domestic L/C Issuer and the
Domestic Revolving Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, interest bearing deposit accounts at
Bank of America.

 

(h) Applicability of ISP. Unless otherwise expressly agreed by the Domestic L/C
Issuer and the Domestic Borrowers when a Domestic Letter of Credit is issued
(including any such agreement applicable to an Existing Domestic Letter of
Credit), the rules of the ISP shall apply to each Domestic Letter of Credit.

 

(i) Domestic Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Domestic Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, any Subsidiary of the Borrowers, the
Borrowers shall be obligated to reimburse the Domestic L/C Issuer for any and
all drawings under such Domestic Letter of Credit. The Borrowers hereby
acknowledges that the issuance of Domestic Letters of Credit for the account of
any Borrower’s Subsidiaries inures to the benefit of the Borrowers, and that the
Borrowers’ businesses derive substantial benefits from the businesses of such
Subsidiaries.

 

(j) Domestic Letter of Credit Fees. The Borrowers shall pay Domestic Letter of
Credit fees as set forth in Section 2.09(b).

 

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Domestic Issuer Document, the terms hereof
shall control.

 

2.04 Additional Provisions with respect to Domestic Swingline Loans.

 

(a) Borrowing Procedures. Each Domestic Swingline Borrowing shall be made in
U.S. Dollars upon the Borrowers’ irrevocable notice to the Domestic Swingline
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Domestic Swingline Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (A) the amount to be borrowed, which shall be a minimum of US$100,000,
and (B) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Domestic
Swingline Lender and the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Domestic
Borrower. Promptly after receipt by the Domestic Swingline Lender of any
telephonic Loan Notice, the Domestic Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Loan Notice and, if not, the Domestic Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Domestic Swingline Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Domestic Swingline
Borrowing (1) directing the Domestic Swingline Lender not to make such Domestic
Swingline Loan as a result of the limitations set forth in this Article II, or
(2) that one or more of the applicable conditions specified in Section 5.02 is
not then satisfied, then, subject to the terms and conditions hereof, the
Domestic Swingline Lender will, (A) not later than 3:00 p.m. on the borrowing
date specified in such Loan Notice, make the amount of its Domestic Swingline
Loan available to the Borrowers at its office by crediting the account of the
Domestic Borrower on the books of the Domestic Swingline Lender in immediately
available funds or (B) endeavor to make the amount of its Domestic Swingline
Loan otherwise available as reasonably directed by the Borrowers.

 

44



--------------------------------------------------------------------------------

(b) Refinancing.

 

(i) The Domestic Swingline Lender, at any time in its sole and absolute
discretion, may request, on behalf of the Borrowers (which hereby irrevocably
authorizes the Domestic Swingline Lender to so request on its behalf), that each
Domestic Revolving Lender make a Domestic Revolving Loan that is a Base Rate
Loan in an amount equal to such Lender’s Domestic Revolving Commitment
Percentage of Domestic Swingline Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Loans, the unutilized portion of the Aggregate Domestic Revolving
Commitments or the conditions set forth in Section 5.02. The Domestic Swingline
Lender shall furnish the Borrowers with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Domestic
Revolving Lender shall make an amount equal to its Domestic Revolving Commitment
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Domestic Swingline
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(b)(ii), each Domestic Revolving Lender that so makes
funds available shall be deemed to have made a Domestic Revolving Loan that is a
Base Rate Loan to the Domestic Borrower in such amount. In such case, the
Administrative Agent shall remit the funds so received to the Domestic Swingline
Lender.

 

(ii) If for any reason any Domestic Swingline Loan cannot be refinanced by such
a Borrowing of Domestic Revolving Loans in accordance with Section 2.04(b)(i),
the request for Domestic Revolving Loans submitted by the Domestic Swingline
Lender as set forth herein shall be deemed to be a request by the Domestic
Swingline Lender that each of the Domestic Revolving Lenders fund its risk
participation in the relevant Domestic Swingline Loan and each Domestic
Revolving Lender’s payment to the Administrative Agent for the account of the
Domestic Swingline Lender pursuant to Section 2.04(b)(i) shall be deemed payment
in respect of such participation.

 

(iii) If any Domestic Revolving Lender fails to make available to the
Administrative Agent for the account of the Domestic Swingline Lender any amount
required to be paid by such Domestic Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(b) by the applicable time specified in
Section 2.04(b)(i), the Domestic Swingline Lender shall be entitled to recover
from such Domestic Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Domestic Swingline Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the Domestic
Swingline Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

(iv) Each Domestic Revolving Lender’s obligation to make Domestic Revolving
Loans or to purchase and fund risk participations in Domestic Swingline Loans
pursuant to this Section 2.04(b) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the
Domestic Swingline Lender, the applicable Borrowers or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or Event of
Default, (C) non-compliance with the conditions set forth in Section 5.02, or
(D) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that the Domestic

 

45



--------------------------------------------------------------------------------

Swingline Lender has complied with the provisions of Section 2.04(a). No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Domestic Swingline Loans, together with
interest as provided herein.

 

(c) Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a risk participation
in a Domestic Swingline Loan, if the Domestic Swingline Lender receives any
payment on account of such Domestic Swingline Loan, such Domestic Swingline
Lender will distribute to such Lender its Domestic Revolving Commitment
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by such Domestic
Swingline Lender.

 

(ii) If any payment received by a Domestic Swingline Lender in respect of
principal or interest on any Domestic Swingline Loan is required to be returned
by such Domestic Swingline Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by such
Domestic Swingline Lender in its discretion), each Domestic Revolving Lender
shall pay to such Domestic Swingline Lender its Domestic Revolving Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of such Domestic Swingline Lender. The obligations
of the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

 

(d) Interest for Account of Domestic Swingline Lender. The Domestic Swingline
Lender shall be responsible for invoicing the Domestic Borrower for interest on
the Domestic Swingline Loans. Until each Domestic Revolving Lender funds its
Domestic Revolving Loan or risk participation pursuant to this Section 2.04 to
refinance such Domestic Revolving Lender’s Domestic Revolving Commitment
Percentage of any Domestic Swingline Loan, interest in respect thereof shall be
solely for the account of the Domestic Swingline Lender.

 

(e) Payments Directly to Domestic Swingline Lender. The Domestic Borrower shall
make all payments of principal and interest in respect of the Domestic Swingline
Loans, directly to the Domestic Swingline Lender.

 

2.05 Repayment of Loans.

 

(a) Domestic Revolving Obligations. The Outstanding Amount of Domestic Revolving
Obligations (including the Outstanding Amount of any Domestic L/C Obligations
not fully Cash Collateralized) shall be due and payable in full on the Revolving
Termination Date.

 

(b) Foreign Revolving Obligations. The Outstanding Amount of Foreign Revolving
Obligations shall be due and payable in full on the Revolving Termination Date.

 

(c) Domestic Swingline Loans. The Outstanding Amount of the Domestic Swingline
Loans shall be repaid in full on the earlier to occur of (i) the date of demand
by the Domestic Swingline Lender and (ii) the Revolving Termination Date.

 

46



--------------------------------------------------------------------------------

2.06 Prepayments.

 

(a) Voluntary Prepayments. The Loans may be repaid in whole or in part without
premium or penalty (except, in the case of Loans other than Base Rate Loans,
amounts payable pursuant to Section 3.05); provided that:

 

(i) in the case of Loans other than Domestic Swingline Loans, notice thereof
must be received by 11:00 a.m. by the Administrative Agent at least (A) three
Business Days prior to the date of prepayment, in the case of Eurocurrency Rate
Loans denominated in U.S. Dollars and Euro, (B) four Business Days prior to any
date of prepayment, in the case of Eurocurrency Rate Loans denominated in
Alternative Currencies other than Yen, (C) five Business Days prior to the date
of prepayment, in the case of Eurocurrency Rate Loans denominated in Yen and
(D) one Business Day prior to the date of prepayment, in the case of Base Rate
Loans, and in each case, any such prepayment shall be a minimum principal amount
of (A) in the case of Loans denominated in U.S. Dollars, US$5 million and whole
multiples of US$1 million in excess thereof, where such Loans are Eurocurrency
Rate Loans, and US$500,000 and whole multiples of US$100,000 in excess thereof,
where such Loans are Base Rate Loans, (B) in the case of Loans denominated in
Euro, €5 million and whole multiples of €1 million in excess thereof, and (C) in
the case of Loans denominated in other Alternative Currencies (other than U.S.
Dollars), a Euro Equivalent equal to €5 million and whole multiples of €1
million in excess thereof (rounded upward or downward in the discretion of the
Administrative Agent to whole multiples of the Applicable Currency), or, in each
case, the entire remaining principal amount thereof, if less; and

 

(ii) in the case of Domestic Swingline Loans, (A) notice thereof must be
received by the Domestic Swingline Lender by 1:00 p.m. on the date of prepayment
(with a copy to the Administrative Agent) and (B) any such prepayment shall be
in the same minimum principal amounts as for advances thereof (or any lesser
amount that may be acceptable to the Domestic Swingline Lender).

 

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Type(s) of
Loans that are being prepaid and, if Eurocurrency Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will give prompt
notice to the applicable Lenders of any prepayment on the Loans and the Lender’s
interest therein. If such notice is given by the Borrowers, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Prepayments of Eurocurrency Rate
Loans hereunder shall be accompanied by accrued interest on the amount prepaid
and breakage or other amounts due, if any, under Section 3.05.

 

(b) Mandatory Prepayments.

 

(i) (A) Domestic Revolving Commitments. If at any time (1) the sum of the
aggregate Outstanding Amount of Domestic Revolving Obligations plus the
aggregate Outstanding Amount of Foreign Revolving Obligations shall exceed the
Aggregate Revolving Committed Amount, (2) the Outstanding Amount of Domestic
Revolving Obligations shall exceed the Aggregate Domestic Revolving Committed
Amount, (3) the Outstanding Amount of Domestic L/C Obligations shall exceed the
Domestic L/C Sublimit, or (4) the Outstanding Amount of Domestic Swingline Loans
shall exceed the Domestic Swingline Sublimit, prepayment will be made not later
than the next Business Day on or in respect of the Domestic Revolving
Obligations in an amount equal to the difference; provided, however, that,
except with respect to clause (3), Domestic L/C

 

47



--------------------------------------------------------------------------------

Obligations will not be Cash Collateralized hereunder until the Domestic
Revolving Loans and Domestic Swingline Loans have been paid in full.

 

(B) Foreign Revolving Commitments. If at any time (1) the sum of the aggregate
Outstanding Amount of Domestic Revolving Obligations plus the aggregate
Outstanding Amount of Foreign Revolving Obligations shall exceed the Aggregate
Revolving Committed Amount, (2) the Outstanding Amount of Foreign Revolving
Obligations shall exceed the Aggregate Foreign Revolving Committed Amount or
(3) the aggregate principal amount of Foreign Revolving Obligations owing by any
Designated Borrower shall exceed its respective Designated Borrowing Limit,
prepayment will be made not later than the next Business Day on or in respect of
the Foreign Revolving Obligations in an amount equal to the difference.

 

(ii) Asset Dispositions. Prepayment will be made on the Loan Obligations on the
Business Day following receipt of Net Cash Proceeds required to be prepaid
pursuant to the provisions hereof in an amount equal to 75% of the Net Cash
Proceeds received from any Asset Disposition by any member of the Consolidated
Group, to the extent (A) such proceeds are not reinvested in assets useful in
the business of a member of the Consolidated Group within twelve months of the
date of such Asset Disposition and (B) the aggregate amount of such proceeds
that are not reinvested in accordance with clause (A) hereof exceeds US$35
million in any fiscal year.

 

(c) Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then to Eurocurrency Rate Loans in direct order of Interest Period
maturities. In addition:

 

(i) Voluntary Prepayments. Voluntary prepayments shall be applied as specified
by the Borrowers. Voluntary prepayments on the Loan Obligations will be paid by
the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein.

 

(ii) Mandatory Prepayments. Mandatory prepayments on the Loan Obligations will
be paid by the Administrative Agent to the Lenders ratably in accordance with
their respective interests therein; provided that:

 

(A) (1) Mandatory prepayments in respect of the Domestic Revolving Commitments
under subsection (b)(i)(A) above shall be applied to the respective Domestic
Revolving Obligations as appropriate.

 

(2) Mandatory prepayments in respect of the Foreign Revolving Commitments under
subsection (b)(i)(B) above shall be applied to the respective Foreign Revolving
Obligations as appropriate.

 

(B) Mandatory prepayments in respect of Asset Dispositions under
subsection (b)(ii) above shall be applied, (1) if the assets subject to a
prepayment resulting from an Asset Disposition were owned by a Foreign
Subsidiary to outstanding Foreign Revolving Loans as selected by the Foreign
Borrowers and (2) if the assets subject to a prepayment resulting from an Asset
Disposition were owned by a Domestic Subsidiary, to the Domestic Revolving
Obligations, first, to the Domestic Revolving Loans and, second, to Cash
Collateralize outstanding Domestic Letters of Credit.

 

48



--------------------------------------------------------------------------------

2.07 Termination or Reduction of Commitments.

 

(a) Voluntary Reductions. The Domestic Revolving Commitments and/or the Foreign
Revolving Commitments hereunder may be permanently reduced in whole or in part
by notice from the Borrowers to the Administrative Agent; provided that (i) any
such notice thereof must be received by 11:00 a.m. at least five Business Days
prior to the date of reduction or termination and any such prepayment shall be
in a minimum principal amount of €8.6 million and integral multiples of €860,000
in excess thereof; (ii) neither the Domestic Revolving Commitments nor the
Foreign Revolving Commitments may be reduced to an amount less than the Loan
Obligations then outstanding thereunder, respectively, and (iii) if, after
giving effect to any reduction the Domestic Revolving Commitments and/or the
Foreign Revolving Commitments, the Domestic L/C Sublimit, any Designated
Borrower Limit or the Domestic Swingline Sublimit exceeds the amount of the
Domestic Revolving Commitments or the Foreign Revolving Commitments, as
applicable, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will give prompt notice to the Lenders of any
such reduction in the Domestic Revolving Commitments and/or the Foreign
Revolving Commitments. Any reduction of the Domestic Revolving Commitments
and/or the Foreign Revolving Commitments shall be applied to the Domestic
Revolving Commitment and/or Foreign Revolving Commitment of each Lender
according to its Domestic Revolving Commitment Percentage or Foreign Revolving
Commitment Percentage, as applicable. All commitment or other fees accrued with
respect thereto through the effective date of any termination of the Domestic
Revolving Commitments and/or the Foreign Revolving Commitments shall be paid on
the effective date of such termination.

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Percentage plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Loan that is a Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Percentage; and (iii) each Domestic Swingline
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Swingline Rate.

 

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.

 

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.

 

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall at the request of the Required Lenders, pay interest
on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.

 

49



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

 

(a) Commitment Fee. The Company will pay to the Administrative Agent for the
ratable benefit of the Lenders a commitment fee (the “Commitment Fee”) equal to
the Applicable Percentage of the actual daily amount by which the Aggregate
Revolving Committed Amount shall exceed the aggregate amount of Revolving
Obligations (other than Domestic Swingline Obligations). The Commitment Fee
shall accrue at all times during the Commitment Period, including at any time
during which one or more of the conditions in Article V is not met, shall be
payable in Euro and shall be due and payable quarterly in arrears on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Termination Date. The Commitment Fee will be calculated quarterly in
arrears, and if there is any change in the Applicable Percentage during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect. For purposes hereof, Domestic Swingline
Loans will not be counted toward or be considered as usage under the Aggregate
Revolving Commitments.

 

(b) Fees with respect to Domestic Letter of Credit.

 

(i) Domestic Letter of Credit Fee. In consideration of the issuance of Domestic
Letters of Credit, the Domestic Borrower promises to pay to the Administrative
Agent for the account of each Lender in U.S. Dollars a fee (the “Domestic Letter
of Credit Fee”) on such Domestic Revolving Lender’s Domestic Revolving
Commitment Percentage of the Euro Equivalent of the average daily maximum amount
available to be drawn under each such Domestic Letter of Credit computed at a
per annum rate for each day from the date of issuance to the date of expiration
equal to the Applicable Percentage. The Domestic Letter of Credit Fee shall be
computed on a quarterly basis in arrears, and shall be due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Domestic
Letter of Credit, on the Domestic L/C Expiration Date and thereafter on demand.
If there is any change in the Applicable Percentage during any quarter, the
daily maximum amount of each Domestic Letter of Credit shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Domestic
Revolving Lenders, while any Event of Default exists, all Domestic Letter of
Credit Fees shall accrue at the Default Rate.

 

(ii) Domestic Letter of Credit Fronting Fee and Documentary and Processing
Charges Payable to Domestic L/C Issuer. The Domestic Borrower shall pay directly
to the Domestic L/C Issuer for its own account, in U.S. Dollars, a fronting fee
with respect to each Domestic Letter of Credit at the rate and at the times
specified in the Administrative Agent’s Fee Letter or as otherwise agreed
between the Domestic Borrower and the Domestic L/C Issuer. In addition, the
Domestic Borrower shall pay directly to each Domestic L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Domestic L/C Issuer relating
to letters of credit as from time to

 

50



--------------------------------------------------------------------------------

time in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

 

(c) Other Fees. The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts, in U.S. Dollars, fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

2.10 Computation of Interest and Fees.

 

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s prime rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b) Effective Global Rate. To comply with the provisions of Articles L313-4 and
L313-5 of the French Monetary and Financial Code, the Borrowers and the Lenders
declare that the effective global rate for each of the Loans cannot be
calculated for the total duration of this Credit Agreement, primarily because of
the floating rate of interest and adjustable margin applicable to the Loans and
the relevant Borrower’s selection of the duration of each Interest Period.
However, an example of the effective global rate calculation substantially in
the form set out in Schedule 2.10 (a “TEG Letter”) shall be provided to each
Borrower incorporated in France by the Administrative Agent as of the date of
this Credit Agreement and on the date on which a Borrower incorporated in France
accedes to this Credit Agreement.

 

2.11 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in Euro or an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in U.S. Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in Euro or
an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Euro or such Alternative Currency
and in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Credit Agreement, with respect to Domestic Revolving
Obligations, be made in the Administrative Agent’s Office with respect to Credit
Extensions in U.S. Dollars and, with respect to Foreign Revolving Obligations,
the Administrative Agent’s Office with respect to Credit Extensions in Euro and
Alternative Currencies. If, for any reason, the Borrowers are prohibited by any
law from making any required payment hereunder in an Alternative Currency, the

 

51



--------------------------------------------------------------------------------

Borrowers shall make such payment in Euro in the Euro Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its pro rata share of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 2:00 p.m., in the case of payments in U.S.
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in Euro or an Alternative Currency (other than U.S.
Dollars), shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Subject to the
definition of “Interest Period”, if any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate and (B) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Domestic L/C Issuer hereunder that the Borrowers will not
make such payment, the Administrative Agent may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Domestic L/C Issuer, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders or the Domestic L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Domestic L/C Issuer, in
Same Day Funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

52



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d) Obligation of the Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Domestic Letters of Credit and Domestic
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f) Allocation of Funds. If at any time insufficient funds are received by or
are available to the Administrative Agent to pay fully all amounts of principal,
Domestic L/C Borrowings, interest and fees then due hereunder, such funds shall
be applied (i) first, toward costs and expenses (including all reasonable fees,
expenses and disbursements of any law firm or other counsel and amounts payable
under Article III) incurred by the Administrative Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward repayment of
principal, Domestic L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Domestic L/C
Borrowings then due to such parties.

 

2.12 Sharing of Payments By Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in Domestic L/C Obligations or in
Domestic Swingline Loans held by it resulting in such Lender’s receiving payment
of a proportion of the aggregate amount of such Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in Domestic L/C Obligations
and Domestic Swingline Loans of the other Lenders, if such Lender is a Domestic
Revolving Lender, or make such other adjustments among the group of Domestic
Revolving Lenders or Foreign Revolving Lenders, as applicable, or as shall be
equitable, so that the benefit of all such payments shall be shared by the
Domestic Revolving Lenders or Foreign Revolving Lenders, as applicable, ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

53



--------------------------------------------------------------------------------

(2) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Credit Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Domestic L/C Obligations or Domestic Swingline
Loans to any assignee or participant, other than to the Borrowers or any of
their Subsidiaries (as to which the provisions of this Section shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

2.13 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to the
Administrative Agent a Note for such Lender, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Domestic Letters of Credit and Domestic Swingline Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.14 Designated Borrowers.

 

(a) Effective as of the date hereof, each Subsidiary set forth on Schedule 2.14
shall be a “Designated Borrower” hereunder and may receive Loans for its account
on the terms and conditions set forth in this Credit Agreement.

 

(b) The Company may request that any of its Foreign Subsidiaries (each, an
“Applicant Borrower”) be designated a Designated Borrower by delivery of a
written request to the Administrative Agent, together with an executed copy of
the Borrower Joinder Agreement, including the Designated Borrower Limit
requested for such Applicant Borrower. The Administrative Agent will promptly
notify the Lenders of any such request and will provide the Lenders with a copy
of such Borrower Joinder Agreement. Designation of any Applicant Borrower as a
Designated Borrower and approval of its Designated Borrowing Limit is subject to
(i) the prior consent of the Lenders; (ii) delivery of each executed promissory
note as may be requested by any Foreign Revolving Lender in connection
therewith; and (iii) delivery of supporting resolutions, articles of
incorporation and bylaws (or their equivalents), incumbency certificates,
opinions of counsel and such other items as the Administrative Agent and the

 

54



--------------------------------------------------------------------------------

Required Lenders may request. The designation of an Applicant Borrower as a
Designated Borrower shall be effective ten Business Days after (1) receipt by
the Administrative Agent of the consent of the Required Lenders and (2) receipt
by the Administrative Agent of each of the items required pursuant to clauses
(ii) and (iii) herein. Such Designated Borrower shall thereupon become a
Designated Borrower and a Credit Party hereunder and shall be (1) entitled to
all rights and benefits of a Designated Borrower hereunder and under each of the
Credit Documents and (2) subject to all obligations of a Designated Borrower
hereunder and under the Credit Documents.

 

(c) The Company may from time to time (but not more frequently than once per
fiscal quarter of the Company), with consent of the Required Lenders, increase
the Designated Borrower Limit with respect to any Designated Borrower; provided,
however, that the Designated Borrower Limit shall not exceed the Aggregate
Foreign Revolving Committed Amount. The Administrative Agent will promptly
notify the Foreign Revolving Lenders of any such increase of a Designated
Borrower’s Designated Borrower Limit.

 

(d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Foreign Borrowers to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Foreign Revolving Loans payable by such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Foreign
Revolving Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

 

2.15 Several and Not Joint Liability of Foreign Borrower.

 

Notwithstanding anything to the contrary contained herein, the obligations of
the Foreign Borrowers under this Credit Agreement and the other Credit Documents
shall be several, and not joint, in nature (except as provided in Article IV)
and shall be limited to the Foreign Obligations, provided that the Foreign
Borrowers expressly waive any requirement that the Administrative Agent or any
holder of the Foreign Obligations, or any of their officers, agents or
representatives, exhaust any right, power or remedy or first proceed under any
of the Credit Documents or against any other Credit Party, any other Person or
any Collateral with respect to the Foreign Obligations.

 

ARTICLE III

 

OTHER PROVISIONS RELATING TO CREDIT FACILITIES

 

3.01 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Credit Parties hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Credit Parties shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) other than as a result of the Lender’s failure to comply with this
Section 3.01 or with Section 3.06, from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Domestic L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Credit Parties shall make such

 

55



--------------------------------------------------------------------------------

deductions and (iii) the Credit Parties shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and the Domestic L/C Issuer, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Domestic L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the Domestic L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Domestic L/C Issuer, shall be conclusive absent
manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall deliver to the applicable Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by a Borrower or the Administrative Agent
as will enable a Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.

 

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the request of any Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the

 

56



--------------------------------------------------------------------------------

Internal Revenue Code, (B) a “10 percent shareholder” of any Borrower within the
meaning of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code and (y) duly completed copies of Internal Revenue Service
Form W-8BEN, or

 

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit a Borrower to determine the withholding or deduction
required to be made.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or any Borrower, as the Administrative Agent or any
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by such Borrower pursuant to this Credit Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that a Borrower make any deduction or withholding for taxes from amounts payable
to such Lender. Additionally, a Borrower shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
such Borrower, as are required to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Credit Documents, with respect to such jurisdiction.

 

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
Domestic L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to the applicable Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Domestic L/C Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of the Administrative Agent, such Lender or the
Domestic L/C Issuer, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Domestic L/C Issuer
in the event the Administrative Agent, such Lender or the Domestic L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
Domestic L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrowers or any other
Person.

 

57



--------------------------------------------------------------------------------

(g) Stamp Taxes. Each Credit Party shall pay within five Business Days of
demand, and indemnify each Lender or Domestic L/C Issuer against, any cost, loss
or liability that any Lender or the Domestic L/C Issuer incurs in relation to
all stamp duty, stamp duty land tax, registration and other similar Taxes
payable in respect of any Credit Document (other than resulting from any
transfer or sub-participation by a Lender or other Domestic L/C Issuer);
provided that such Lender or Domestic L/C Issuer shall make reasonable efforts
to minimize the impact of such stamp duty, stamp duty land tax, registration or
other similar Taxes arising under the Credit Documents.

 

(h) Value Added Tax.

 

(i) All amounts set out, or expressed to be payable under any Credit Document by
any Participant to any Lender or the Domestic L/C Issuer which (in whole or in
part) constitute consideration for VAT purposes shall be deemed to be exclusive
of any VAT which is chargeable on such supply, and accordingly, subject to
paragraph (iii) below, if VAT is chargeable on any supply made by a Lender or
Domestic L/C Issuer to any Participant under a Credit Document, that Participant
shall pay to the Lender or Domestic L/C Issuer (in addition to and at the same
time as paying the consideration) an amount equal to the amount of the VAT (and
such Lender or Domestic L/C Issuer shall promptly provide an appropriate VAT
invoice to such Participant). Where, for the purpose of the service supply
giving rise to the payment liable to VAT, a Lender or Domestic L/C Issuer
belongs to a member state of the European Union different from that where the
Participant belongs, that Lender or Domestic L/C Issuer shall provide to the
relevant Participant before the payment is made, its value added tax
identification number.

 

(ii) If VAT is chargeable on any supply made by any Lender or Domestic L/C
Issuer (the “Supplier”) to any other Lender or the Domestic L/C Issuer (the
“Recipient”) under a Credit Document, and any Participant (the “Relevant
Participant”) is required by the terms of any Credit Document to pay an amount
equal to the consideration for such supply to the Supplier (rather than being
required to reimburse the Recipient in respect of that consideration), such
Participant shall also pay to the Supplier (in addition to and at the same time
as paying such amount) an amount equal to the amount of such VAT. The Recipient
will promptly pay to the Relevant Participant an amount equal to any credit or
repayment from the relevant tax authority which it reasonably determines relates
to the VAT chargeable on that supply.

 

(iii) Where a Credit Document requires any Participant to reimburse a Lender or
Domestic L/C Issuer for any costs or expenses, that Participant shall also at
the same time pay and indemnify the Lender or Domestic L/C Issuer against all
VAT incurred by the Lender or Domestic L/C Issuer in respect of the costs or
expenses to the extent that the Lender or Domestic L/C Issuer for VAT purposes
is entitled to credit or repayment from the relevant tax authority in respect of
the VAT.

 

3.02 Illegality.

 

If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Euro or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of Euro or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
applicable Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in U.S. Dollars, to
convert Loans that are Base Rate Loans to Eurocurrency Rate Loans shall

 

58



--------------------------------------------------------------------------------

be suspended until such Lender notifies the Administrative Agent and the
applicable Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the applicable Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in U.S. Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Euro or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Euro or an Alternative Currency), or (c) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrowers and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans in the affected currency
or currencies shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Loans that are Base Rate Loans in the
amount specified therein.

 

3.04 Increased Cost; Capital Adequacy.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate) and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or the Domestic L/C Issuer;

 

(ii) subject any Lender or the Domestic L/C Issuer to any tax of any kind
whatsoever with respect to this Credit Agreement, any Domestic Letter of Credit,
any participation in a Domestic Letter of Credit or any Eurocurrency Rate Loan
made by it, or change the basis of taxation of payments to such Lender or the
Domestic L/C Issuer in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender or the Domestic L/C Issuer);

 

(iii) the Mandatory Cost, as calculated hereunder, does not represent the cost
to any Lender of complying with the requirements of the Bank of England and/or
the Financial Services Authority or the European Central Bank in relation to its
making, funding or maintaining Eurocurrency Rate Loans; or

 

59



--------------------------------------------------------------------------------

(iv) impose on any Lender or Domestic L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Credit Agreement or
Eurocurrency Rate Loans made by such Lender or any Domestic Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
Domestic L/C Issuer of participating in, issuing or maintaining any Domestic
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Domestic Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or Domestic L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Domestic L/C Issuer, the applicable Borrowers will pay to such Lender or
Domestic L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or Domestic L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender or the Domestic L/C Issuer determines
that any Change in Law affecting such Lender or the Domestic L/C Issuer or any
Lending Office of such Lender or such Lender’s or the Domestic L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Domestic L/C
Issuer’s capital or on the capital of such Lender’s or the Domestic L/C Issuer’s
holding company, if any, as a consequence of this Credit Agreement, the
Commitments of such Lender or the Loans made by, or participations in Domestic
Letters of Credit held by, such Lender, or the Domestic Letters of Credit issued
by the Domestic L/C Issuer, to a level below that which such Lender or the
Domestic L/C Issuer or such Lender’s or the Domestic L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Domestic L/C Issuer’s policies and the
policies of such Lender’s or the Domestic L/C Issuer’s holding company with
respect to capital adequacy), then from time to time the applicable Borrower
will pay to such Lender or the Domestic L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the Domestic L/C
Issuer or such Lender’s or the Domestic L/C Issuer’s holding company for any
such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender or the Domestic
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the Domestic L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
applicable Borrower shall be conclusive absent manifest error. The applicable
Borrower shall pay such Lender or the Domestic L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or Domestic
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or Domestic L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or Domestic L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or Domestic L/C
Issuer, as the case may be, notifies the applicable Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Domestic L/C Issuer’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

60



--------------------------------------------------------------------------------

3.05 Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers;

 

(c) any failure by the Borrowers to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

 

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 11.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate used in
determining the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for

 

61



--------------------------------------------------------------------------------

the account of any Lender pursuant to Section 3.01, the Borrowers may replace
such Lender in accordance with Section 11.13.

 

3.07 Survival Losses.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
and Foreign Obligations hereunder.

 

ARTICLE IV

 

GUARANTY

 

4.01 The Guaranty.

 

(a) Each of the Domestic Guarantors hereby jointly and severally guarantees to
the Administrative Agent and each of the holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Domestic Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Domestic Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.

 

(b) Each of the Foreign Guarantors hereby severally guarantees to the
Administrative Agent and each of the holders of the Foreign Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Foreign Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. Each of the Foreign
Guarantors hereby further agrees that if any of such obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the Foreign
Guarantors will, severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of such obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.

 

(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents or Swap Contracts, the obligations of each
Guarantor (in its capacity as such) under this Credit Agreement and the other
Credit Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable Law.

 

4.02 Obligations Unconditional.

 

(a) The obligations of the Domestic Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the

 

62



--------------------------------------------------------------------------------

fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Domestic Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Each Domestic
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrowers or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been irrevocably paid in full and the commitments relating
thereto have expired or terminated.

 

(b) The obligations of the Foreign Guarantors under Section 4.01 are several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Foreign Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Foreign Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Foreign
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each of the Foreign Guarantors agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Foreign Borrowers or any other Foreign Guarantor for amounts paid under this
Article IV until such time as the Foreign Obligations have been irrevocably paid
in full and the commitments relating thereto have expired or terminated.

 

(c) Without limiting the generality of the foregoing subsections (a) and (b), it
is agreed that, to the fullest extent permitted by Law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

 

(i) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(ii) any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the Obligations or any other agreement
or instrument referred to therein shall be done or omitted;

 

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents or any other documents relating to the
Obligations or any other agreement or instrument referred to therein shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

 

(iv) any Lien granted to, or in favor of, the Administrative Agent or any holder
of the Obligations as security for any of the Obligations shall fail to attach
or be perfected; or

 

(v) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

 

(d) With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest, notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
obligations guaranteed hereby, notices of amendments, waivers, consents and
supplements to the Credit Documents and other documents relating to the
Obligations, or the compromise, release or exchange of collateral or security,
and all other notices whatsoever, and any

 

63



--------------------------------------------------------------------------------

requirement that the Administrative Agent or any holder of the Obligations
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents or any other documents relating to the Obligations or any
other agreement or instrument referred to therein, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

4.03 Reinstatement.

 

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrowers, by reason of any Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Obligations. In addition:

 

(a) The obligations of each Domestic Guarantor under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any Debtor Relief Law or otherwise, and each Domestic Guarantor agrees that
it will indemnify the Administrative Agent and each holder of the Obligations on
demand for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by the Administrative Agent or such holder of
the Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

 

(b) The obligations of each Foreign Guarantor under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Foreign Obligations is rescinded or
must be otherwise restored by any holder of any of the Foreign Obligations,
whether as a result of any Debtor Relief Law or otherwise, and each of the
Foreign Guarantors agrees that it will indemnify the Administrative Agent and
each holder of the Foreign Obligations on demand for all reasonable costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
the Administrative Agent or such holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

 

4.04 Certain Waivers.

 

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrowers hereunder
or against any collateral securing the Obligations or otherwise, (b) it will not
assert any right to require the action first be taken against the Borrowers or
any other Person (including any co-guarantor) or pursuit of any other remedy or
enforcement any other right, (c) it will not assert any defenses (i) with
respect to any change in the corporate existence or structure of any Borrower,
(ii) with respect to any Law of any jurisdiction or any event affecting any term
of the obligations of each Guarantor under this Article IV or (iii) as a result
or related to any other circumstance that might constitute a defense of any
Borrower or any Guarantor, (d) it will not assert any claims or set-off rights
that such Guarantor may have and (e) nothing contained herein shall prevent or
limit action being taken against the Borrowers hereunder, under the other Credit
Documents or the other documents and agreements relating to the Obligations or
from foreclosing on any security or collateral interests relating hereto or
thereto, or from exercising any other rights or remedies available in respect
thereof, if neither the Borrowers nor the Guarantors shall

 

64



--------------------------------------------------------------------------------

timely perform their obligations, and the exercise of any such rights and
completion of any such foreclosure proceedings shall not constitute a discharge
of the Guarantors’ obligations hereunder unless as a result thereof, the
Obligations shall have been paid in full and the commitments relating thereto
shall have expired or terminated, it being the purpose and intent that the
Guarantors’ obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances. Each Guarantor agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 4.02 and through the
exercise of rights of contribution pursuant to Section 4.06.

 

4.05 Remedies.

 

(a) The Domestic Guarantors agree that, to the fullest extent permitted by Law,
as between the Domestic Guarantors, on the one hand, and holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 9.02)
for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Domestic
Guarantors for purposes of Section 4.01. The Domestic Guarantors acknowledge and
agree that their obligations hereunder are secured in accordance with the terms
of the Collateral Documents and that the holders of the Obligations may exercise
their remedies thereunder in accordance with the terms thereof.

 

(b) Each of the Foreign Guarantors agrees that, to the fullest extent permitted
by Law, as between the Foreign Guarantors, on the one hand, and the holders of
the Foreign Obligations, on the other hand, the Foreign Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 9.02) for purposes of Section 4.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Foreign Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Foreign
Obligations being deemed to have become automatically due and payable), the
Foreign Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Foreign Guarantors for purposes of
Section 4.01. Each of the Foreign Guarantors acknowledges and agrees that its
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Foreign Obligations may exercise their
remedies thereunder in accordance with the terms thereof.

 

4.06 Rights of Contribution.

 

(a) The Domestic Guarantors hereby agree as among themselves that, in connection
with payments made hereunder, each Domestic Guarantor shall have a right of
contribution from each other Domestic Guarantor in accordance with applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated, and none of the Domestic Guarantors shall exercise any such
contribution rights until the Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.

 

(b) The Foreign Guarantors hereby agree as among themselves that, in connection
with payments made hereunder, each of the Foreign Guarantors shall have a right
of contribution from each other Guarantor in accordance with applicable Law.
Such contribution rights shall be subordinate and subject in right of payment to
the Obligations until such time as the Obligations have been irrevocably paid in
full and

 

65



--------------------------------------------------------------------------------

the commitments relating thereto shall have expired or been terminated, and none
of the Foreign Guarantors shall exercise any such contribution rights until the
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated.

 

4.07 Guaranty of Payment; Continuing Guarantee.

 

(a) The guarantee given by the Domestic Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising.

 

(b) The guarantee given by the Foreign Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Foreign Obligations whenever arising.

 

4.08 Limitation on Guaranty by French Guarantors.

 

(a) The obligations of any Foreign Guarantor which is incorporated or
established in France (a “French Guarantor”), if any, under this Article IV:

 

(i) will not extend to cover any indebtedness which, if they did so extend,
would cause the infringement of article L225-216 of the French Code de Commerce
(in the case of a Credit Party incorporated or established in France to which
such provision applies); and

 

(ii) shall be limited to a guarantee of:

 

(A) the Foreign Obligations of such French Guarantor’s Subsidiaries under the
Credit Documents; and

 

(B) the Foreign Obligations of any other Foreign Credit Party under the Credit
Documents, where that Foreign Credit Party is not a Subsidiary of that French
Guarantor, up to an amount equal to the amounts borrowed (directly or by way of
intra-group loan) by that French Guarantor or such French Guarantor’s
Subsidiaries under this Credit Agreement, in each case which remain outstanding
at the time of enforcement of the guarantee given by that French Guarantor under
this Article IV.

 

(b) For the avoidance of doubt, it is acknowledged that such French Guarantors,
if any, are not acting jointly and severally and are not, between themselves
(co-débiteurs solidaires) as to their obligations pursuant to the guarantees
given pursuant to this Article IV.

 

4.09 Limitation on Guaranty by Luxembourg Guarantors.

 

Notwithstanding any provisions to the contrary in this Credit Agreement, in
respect of all of the obligations and liabilities of any Guarantor incorporated
under the laws of the Grand Duchy of Luxembourg (a “Luxembourg Guarantor”), the
maximum liability of each Luxembourg Guarantor under this Credit Agreement with
respect to the obligations and liabilities of any other Credit Party which would
not be a direct or indirect wholly-owned subsidiary of the Luxembourg
Guarantor shall be limited at any time to an amount not exceeding the maximum
financial capacity of the Luxembourg Guarantor, such maximum financial capacity
being limited to 95% of the Net Assets of such Luxembourg Guarantor, where “Net
Assets” means the Luxembourg Guarantor’s shareholder’s equity (including the
share capital, share premium, legal and statutory reserves, other reserves,
profits or losses carried forward, investment subsidies and regulated
provisions) (Capitaux Propres) as calculated on the basis of such Luxembourg
Guarantor’s most recent financial statements (Comptes Annuels) approved by such
Luxembourg Guarantor’s board of directors/managers or shareholders’ meeting in
accordance with Luxembourg

 

66



--------------------------------------------------------------------------------

company laws, available at the date of the relevant payment obligation hereunder
and certified by the statutory auditor(s).

 

ARTICLE V

 

CONDITIONS

 

5.01 Closing Conditions.

 

The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Extensions of Credit shall be subject to satisfaction of the
following conditions (in form and substance acceptable to the Lenders):

 

(a) Executed Credit Documents. Receipt by the Administrative Agent of:
(i) multiple counterparts of this Credit Agreement and (ii) a Revolving Note for
each Lender, in each case executed by a duly authorized officer of each party
thereto and in each case conforming to the requirements of this Credit
Agreement.

 

(b) Legal Opinions. Receipt by the Administrative Agent of (i) multiple
counterparts of the signed opinion of Ropes & Gray LLP for the Domestic Credit
Parties and (ii) forms of final opinion from domestic local counsel and foreign
counsel for the other Credit Parties (with signed multiple counterparts of such
opinions of domestic local counsel and foreign counsel to be delivered to the
Administrative Agent as provided in Section 7.12), in each case relating to the
Credit Documents and the transactions contemplated therein, in form and
substance satisfactory to the Administrative Agent and the Lenders.

 

(c) Absence of Legal Proceedings. There shall not exist any action, suit,
investigation or proceeding pending in any court or before any arbitrator or
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect.

 

(d) Corporate Documents. Receipt by the Administrative Agent of the following
(or the equivalent) for each of the Credit Parties:

 

(i) Charter Documents. Copies of the articles or certificates of incorporation
or other charter documents of such Credit Party (and, in the case of each
Foreign Credit Party, incorporated in France, a K-bis extract not more than 30
days old) certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation and certified by a secretary, assistant secretary or director of
such Credit Party to be true and correct as of the Closing Date.

 

(ii) Bylaws. A copy of the bylaws (and, in the case of each Foreign Credit
Party, incorporated in France, its statuts), operating agreement or equivalent
of such Credit Party certified by a secretary or assistant secretary of such
Credit Party to be true and correct and in force and effect as of the Closing
Date.

 

(iii) Resolutions. Copies of resolutions of the board of directors (except in
the case of Millipore SAS) of such Credit Party approving and adopting the
Credit Documents to which it is a party, the transactions contemplated therein
and authorizing execution and delivery thereof, certified by a secretary,
assistant secretary or director of such Credit Party to be true and correct and
in force and effect as of the Closing Date.

 

67



--------------------------------------------------------------------------------

(iv) Good Standing. Certificates of good standing (and, in the case of each
Foreign Credit Party incorporated in France, a non-bankrupcy certificate
(certificat de non-faillite) not more than 30 days old), existence or the
equivalent, if relevant, certified as of a recent date by the appropriate
governmental authorities of the state of incorporation and each other state in
which the failure to so qualify and be in good standing would be reasonably
likely to have a material adverse effect on the business or operations in such
state.

 

(v) Officer’s Certificate. An officer’s certificate for each of the Credit
Parties dated as of the Closing Date substantially in the form of Exhibit
5.01(d)(v) with appropriate insertions and attachments or such other form
acceptable to the Administrative Agent with appropriate insertions and
attachments acceptable

 

(e) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Company as
of the Closing Date, in form and substance satisfactory to the Administrative
Agent, stating that (A) each Credit Party is in compliance with all existing
financial obligations, except as would not reasonably be expected to have a
Material Adverse Effect, (B) all governmental, shareholder and third party
consents and approvals, if any, with respect to the Credit Documents and the
transactions contemplated thereby have been obtained and are in full force and
effect, and all applicable waiting periods shall have expired without any action
that could have a Material Adverse Effect on the transactions contemplated
hereby being taken by any authority, (C) no action, suit, investigation or
proceeding is pending or threatened in any court or before any arbitrator or
governmental instrumentality that purports to affect any Credit Party or any
transaction contemplated by the Credit Documents, if such action, suit,
investigation or proceeding could have a Material Adverse Effect, and no order,
decree, judgment, ruling or injunction restrains the consummation of the
transactions contemplated in the Credit Documents, and (D) immediately after
giving effect to the initial Loans made and Domestic Letters of Credit issued on
the Closing Date, (1) no Default or Event of Default exists, (2) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects and (3) the Credit
Parties are in pro forma compliance with each of the financial covenants set
forth in Section 8.02 (assuming for purposes hereof that such financial
covenants were measured as of, and for the twelve-month period ending on, such
date).

 

(f) Financial Statements. The Administrative Agent shall have received each of
the following:

 

(i) The audited consolidated balance sheets of the Consolidated Group for the
fiscal years ended December 31, 2002, December 31, 2003 and December 31, 2004
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal years (including the notes thereto),
prepared in accordance with GAAP; and

 

(ii) The unaudited consolidated and consolidating financial statements of the
Consolidated Group for the fiscal quarters ended March 31, 2005, June 30, 2005
and September 30, 2005 and the related consolidated and consolidating statements
of income or operations, shareholders’ equity and cash flows for such fiscal
quarters, prepared in accordance with GAAP.

 

(g) Replacement of the Existing Credit Agreement. The Administrative Agent shall
have received evidence, in form and substance satisfactory to the Administrative
Agent, of

 

68



--------------------------------------------------------------------------------

repayment of the loans and obligations owing by the Company and its Subsidiaries
under the Existing Credit Agreement and termination of the commitments
thereunder.

 

(h) TEG Letter. The Administrative Agent shall have received a TEG Letter duly
countersigned by each Foreign Borrower incorporated in France.

 

5.02 Conditions to all Credit Extensions.

 

The obligation of each Lender to make any Credit Extension hereunder (including
the initial Credit Extension to be made hereunder) is subject to the
satisfaction of the following conditions precedent:

 

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein and in the other Credit Documents and that are
contained in any certificate furnished at any time under or in connection
herewith shall be true and correct in all material respects on and as of the
date of such Credit Extension as if made on and as of such date (except for
those that expressly relate to an earlier date).

 

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on the date of such Credit Extension or after giving
effect to such Credit Extension unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement.

 

(c) Compliance with Certain Financial Covenants on a Pro Forma Basis. For all
Credit Extensions other than Domestic Swingline Loans, the Company shall be in
compliance with the Consolidated Total Leverage Ratio covenant after giving
effect to the requested Credit Extension on a Pro Forma Basis.

 

Each request for a Credit Extension and each acceptance by the Company of a
Credit Extension shall be deemed to constitute a representation and warranty by
the Company as of the date of such Credit Extension that the applicable
conditions in this Section 5.02 have been satisfied.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit hereunder, each of the Credit Parties hereby represents and
warrants to the Administrative Agent and to each Lender that:

 

6.01 Financial Condition.

 

Each of the financial statements described below (copies of which have
heretofore been provided to the Administrative Agent for distribution to the
Lenders) have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, are complete and correct in all material
respects and present fairly the financial condition (including disclosure of all
material liabilities, contingent or otherwise required to be included therein)
and results from operations of the entities and for the periods specified,
subject in the case of interim company-prepared statements to normal year-end
adjustments and the absence of footnotes:

 

(a) the audited consolidated balance sheets of the Company and its consolidated
subsidiaries dated as of December 31, 2002, December 31, 2003 and December 31,
2004, together with the related audited statements of income, stockholders’
equity and cash flows for the respective fiscal years then ended, certified by
PricewaterhouseCoopers LLP or other certified public accountants of nationally
recognized standing acceptable to the Administrative Agent;

 

69



--------------------------------------------------------------------------------

(b) the unaudited, company-prepared consolidated balance sheets of the
Consolidated Group for the fiscal quarters ending June 30, 2005 and
September 30, 2005, together with the related unaudited company-prepared
statements of income, stockholders’ equity and cash flows for the applicable
periods; and

 

(c) after the Closing Date, the annual and quarterly financial statements
provided in accordance with Sections 7.01(a) and (b).

 

6.02 No Material Adverse Effect.

 

Since the date of the most recent annual audited financial statements referenced
in Section 6.01(a), there has been no circumstance, development or event
relating to or affecting the members of the Consolidated Group which has had or
could reasonably be expected to have a Material Adverse Effect.

 

6.03 Organization; Existence; Compliance with Law.

 

Each of the members of the Consolidated Group (a) is duly organized or
incorporated, validly existing in good standing, if relevant, under the laws of
the jurisdiction of its incorporation or organization, (b) has the corporate or
other necessary power and authority, and the legal right to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not, in the aggregate, have a
Material Adverse Effect, and (d) is in compliance with all material Requirements
of Law (including, without limitation, FDA Law), except to the extent that the
failure to comply therewith could not, in the aggregate, be reasonably expected
to have a Material Adverse Effect.

 

6.04 Power; Authorization; Enforceable Obligations.

 

Each of the Credit Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party and has taken all necessary corporate or other
action to authorize the execution, delivery and performance by it of the Credit
Documents to which it is a party. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with acceptance of Extensions of Credit
or the making of the guaranties hereunder or with the execution, delivery or
performance of any Credit Documents by the Credit Parties (other than those
which have been obtained, such filings as are required by the SEC and to fulfill
other reporting requirements with Governmental Authorities) or with the validity
or enforceability of any Credit Document against the Credit Parties (except such
filings as are necessary in connection with the perfection of the Liens created
by such Credit Documents). Each Credit Document to which it is a party
constitutes a legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

70



--------------------------------------------------------------------------------

6.05 No Legal Bar.

 

The execution, delivery and performance of the Credit Documents, the borrowings
hereunder and the use of the Extensions of Credit will not violate in any
material Requirement of Law or any material Contractual Obligation of any member
of the Consolidated Group (except those as to which waivers or consents have
been obtained), and will not result in, or require, the creation or imposition
of any Lien on any of its respective properties or revenues pursuant to any
Requirement of Law or Contractual Obligation.

 

6.06 No Material Litigation and Disputes.

 

(a) No claim, litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority (including, without limitation, the FDA) is
pending or, to the best knowledge of the Company, threatened by or against, any
members of the Consolidated Group or against any of their respective properties
or revenues which (a) relate to the Credit Documents or any of the transactions
contemplated hereby or thereby or (b) if adversely determined, could reasonably
be expected to have a Material Adverse Effect.

 

(b) No default exists and, to the best knowledge of the Company, no default has
been asserted, under any material Contractual Obligations to which any members
of the Consolidated Group are party that individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

6.07 No Defaults.

 

No Default or Event of Default has occurred and is continuing.

 

6.08 Ownership and Operation of Property.

 

Each of the members of the Consolidated Group (i) has good record and marketable
title to, or a valid leasehold interest in, all its material real property, and
good title to, or a valid leasehold interest in, all its other material
property, and none of such property is subject to any Lien, except for Permitted
Liens, and (ii) has obtained all material licenses, permits, franchises or other
certifications, consents, approvals and authorizations, governmental or private,
necessary to the ownership of its Property and to the conduct of its business.

 

6.09 Intellectual Property.

 

Each of the members of the Consolidated Group owns, or has the legal right to
use, all United States trademarks, tradenames, copyrights, patents, technology,
know-how and processes, if any, necessary for each of them to conduct its
business as currently conducted (the “Intellectual Property”) except for those
the failure to own or have such legal right to use would not be reasonably
expected to have a Material Adverse Effect. No claim has been asserted and is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Company know of any such claim, and the use of such
Intellectual Property by the members of the Consolidated Group does not, to the
knowledge of the Company, infringe on the rights of any Person, except for such
claims and infringements that, in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

6.10 No Burdensome Restrictions.

 

No Requirement of Law or Contractual Obligation of the members of the
Consolidated Group would be reasonably expected to have a Material Adverse
Effect.

 

6.11 Taxes.

 

Each of the members of the Consolidated Group has filed or caused to be filed
all income tax returns (federal, state, local and foreign) and all other
material tax returns that are required to be filed and has paid (i) all amounts
shown therein to be due (including interest and penalties) and (ii) all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing, except
for such taxes that are not yet delinquent or as are being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established unless the failure to make any such
payment could give rise to an immediate right to foreclose on a Lien securing
such amounts. No tax claim or assessment has been asserted against members of
the Consolidated Group which if adversely determined could reasonably be
expected to have a Material Adverse Effect.

 

6.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently pending before the IRS with respect
thereto and, to the best knowledge of the Company, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Company and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of each Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred that, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Borrower
nor any ERISA Affiliate has engaged in a transaction that would reasonably be
expected to be subject to Sections 4069 or 4212(c) of ERISA.

 

6.13 Governmental Regulations, Etc.

 

(a) The Credit Parties are not engaged and will not engage, principally or as
one of their important activities, in the business of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin

 

72



--------------------------------------------------------------------------------

stock. Following the application of the proceeds of each Borrowing or drawing
under each Domestic Letter of Credit, not more than 25% of the value of the
assets (either of the Borrowers only or of the Consolidated Group on a
consolidated basis) will be margin stock.

 

(b) None of the Credit Parties, any Person Controlling a Credit Party, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

6.14 Subsidiaries.

 

Set forth on Schedule 6.14 are all of the Subsidiaries of the Company, as well
as the jurisdiction of organization.

 

6.15 Use of Proceeds.

 

(a) Credit Extensions that are Domestic Revolving Loans, Domestic Swingline
Loans or Domestic Letters of Credit shall be used: (i) to refinance existing
Indebtedness and (ii) for working capital, capital expenditures and other lawful
corporate purposes, including Permitted Acquisitions, Permitted Investments, and
Restricted Payments otherwise permitted.

 

(b) Credit Extensions that are Foreign Revolving Loans shall be used (i) to
refinance existing Indebtedness, (ii) for working capital, capital expenditures
and other lawful corporate purposes, including Permitted Acquisitions, Permitted
Investments and Restricted Payments otherwise permitted and, either directly or
indirectly, to finance dividend distributions by the Foreign Borrowers.

 

6.16 Environmental Matters.

 

Except as could not reasonably be expected to have a Material Adverse Effect, to
the knowledge of the Company:

 

(a) Each of the facilities and properties owned, leased or operated by the
members of the Consolidated Group (the “Subject Properties”) and all operations
at the Subject Properties are in compliance with all applicable Environmental
Laws, and there is no violation of any Environmental Law with respect to the
Subject Properties or the businesses operated by the members of the Consolidated
Group (the “Businesses”), and there are no conditions relating to the Businesses
or Subject Properties that could give rise to liability under any applicable
Environmental Laws.

 

(b) None of the Subject Properties contains, or has previously contained, any
Materials of Environmental Concern at, on or under the Subject Properties in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.

 

(c) None of the members of the Consolidated Group has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Subject Properties or the Businesses, nor does any member
of the Consolidated Group have knowledge or reason to believe that any such
notice will be received or is being threatened.

 

73



--------------------------------------------------------------------------------

(d) Materials of Environmental Concern have not been transported or disposed of
from the Subject Properties, or generated, treated, stored or disposed of at, on
or under any of the Subject Properties or any other location, in each case by or
on behalf any members of the Consolidated Group in violation of, or in a manner
that would be reasonably likely to give rise to liability under, any applicable
Environmental Law.

 

(e) No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of the Company, threatened, under any Environmental
Law to which any member of the Consolidated Group is or will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any member
of the Consolidated Group, the Subject Properties or the Businesses.

 

(f) There has been no release or, threat of release of Materials of
Environmental Concern at or from the Subject Properties, or arising from or
related to the operations (including, without limitation, disposal) of any
member of the Consolidated Group in connection with the Subject Properties or
otherwise in connection with the Businesses, in violation of or in amounts or in
a manner that could give rise to liability under Environmental Laws.

 

6.17 No Material Misstatements.

 

None of (i) the information contained in that certain Confidential Offering
Memorandum dated as of November 2005, or (ii) any other information, reports,
financial statements, exhibits or schedules, taken as a whole, furnished by or
on behalf of any member of the Consolidated Group to the Administrative Agent or
any Lender in connection with the negotiation of the Credit Documents or
included therein or delivered pursuant thereto contained, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were, are or will be made, not materially
misleading; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each of the Credit Parties represents only that it acted in good
faith and utilized reasonable assumptions and due care in the preparation of
such information, report, financial statement, exhibit or schedule.

 

6.18 Labor Matters.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a) There are no strikes or lockouts against any members of the Consolidated
Group pending or, to the best knowledge of the Company, threatened;

 

(b) The hours worked by and payments made to employees of the Consolidated Group
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters in any
case where a Material Adverse Effect could reasonably be expected to occur as a
result of the violation thereof;

 

(c) All payments due from members of the Consolidated Group, or for which any
claim may be made against a member of the Consolidated Group, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the respective members of the
Consolidated Group; and

 

74



--------------------------------------------------------------------------------

(d) None of the members of the Consolidated Group is party to a collective
bargaining agreement (excluding customary or legally imposed labor practices
applicable to the same type or similar businesses in a given jurisdiction).

 

There are no labor matters pending or, to the best knowledge of the Company,
threatened by or against the members of the Consolidated Group, and none of such
labor matters, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

6.19 Governmental Approvals.

 

Except as would not reasonably be expected to have a Material Adverse Effect,
each of the members of the Consolidated Group has, to the extent applicable:
(i) obtained (or been duly assigned) all required approvals of any Governmental
Authority (including, without limitation, the FDA) for the acquisition,
construction, expansion of, investment in or operation of its businesses as
currently operated and as presently contemplated to be operated; (ii) obtained
and maintains in good standing all required licenses; and (iii) to the extent
prudent and customary in the industry in which it is engaged, obtained and
maintains accreditation from all generally recognized accrediting agencies. All
such required approvals are in full force and effect on the date hereof and have
not been revoked or suspended or otherwise limited.

 

6.20 Representations as to Foreign Credit Parties.

 

Each of the Borrowers and each Foreign Credit Party represents and warrants to
the Administrative Agent and the Lenders that:

 

(a) Such Foreign Credit Party is subject to civil and commercial Laws with
respect to its obligations under this Credit Agreement and the other Credit
Documents to which it is a party (collectively as to such Foreign Credit Party,
the “Applicable Foreign Credit Party Documents”), and the execution, delivery
and performance by such Foreign Credit Party of the Applicable Foreign Credit
Party Documents constitute and will constitute private and commercial acts and
not public or governmental acts. Neither such Foreign Credit Party nor any of
its property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Credit Party is organized and existing in
respect of its obligations under the Applicable Foreign Credit Party Documents.

 

(b) The Applicable Foreign Credit Party Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Credit Party is organized and
existing for the enforcement thereof against such Foreign Credit Party under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Credit Party
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Credit Party
Documents that the Applicable Foreign Credit Party Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Credit Party is organized
and existing or that any registration charge or stamp or similar tax be paid on
or in respect of the Applicable Foreign Credit Party Documents or any other
document, except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Credit Party Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

 

75



--------------------------------------------------------------------------------

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Credit Party is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Credit Party Documents or (ii) on any payment to be made by
such Foreign Credit Party pursuant to the Applicable Foreign Credit Party
Documents, except as has been disclosed to the Administrative Agent.

 

(d) The execution, delivery and performance of the Applicable Foreign Credit
Party Documents executed by such Foreign Credit Party are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Credit Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding or any Domestic Letter of Credit is
outstanding, and until all of the Commitments hereunder shall have terminated:

 

7.01 Information Covenants.

 

The Company will furnish, or cause to be furnished, to the Administrative Agent
and each of the Lenders:

 

(a) Annual Financial Statements. As soon as available, and in any event within
ninety days after the close of each fiscal year of the Company or, if earlier,
on such date required to be filed with the SEC, a consolidated balance sheet and
income statement of the members of the Consolidated Group as of the end of such
fiscal year, together with related consolidated statements of operations and
retained earnings and of cash flows for such fiscal year, in each case setting
forth in comparative form consolidated figures for the preceding fiscal year,
all such financial information described above to be in reasonable form and
detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent and whose
opinion shall be to the effect that such financial statements have been prepared
in accordance with GAAP (except for changes with which such accountants concur)
and shall not be limited as to the scope of the audit or qualified as to the
status of the members of the Consolidated Group as a going concern or any other
material qualifications or exceptions.

 

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five days after the close of each fiscal quarter of Company (other
than the fourth fiscal quarter, in which case ninety days after the end thereof)
or, if earlier, on such date required to be filed with the SEC, a consolidated
balance sheet and income statement of the members of the Consolidated Group as
of the end of such fiscal quarter, together with related consolidated statements
of operations and retained earnings and of cash flows for such fiscal quarter,
in each case setting forth in comparative form consolidated figures for the
corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of a
Responsible Officer of the Company to

 

76



--------------------------------------------------------------------------------

the effect that such quarterly financial statements fairly present in all
material respects the financial condition of the members of the Consolidated
Group and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments.

 

As to any information contained in materials furnished pursuant to
Section 7.01(e), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.01(a) and 7.01(b) above, a certificate of a
Responsible Officer of the Company substantially in the form of Exhibit 7.01(c)
(a “Compliance Certificate”), (i) demonstrating compliance with the financial
covenants contained in Section 8.02 by calculation thereof as of the end of each
such fiscal period and (ii) stating that no Default or Event of Default exists,
or if any Default or Event of Default does exist, specifying the nature and
extent thereof and what action the Company proposes to take with respect
thereto.

 

(d) Auditor’s Reports. Promptly upon receipt thereof, a copy of any other report
or “management letter” submitted by independent accountants to the Company or
its board of directors in connection with any annual, interim or special audit
of the books of the Company.

 

(e) Reports. Promptly upon transmission or receipt thereof, (i) copies of any
filings and registrations with, and reports to or from, the SEC, or any
successor agency, and copies of all financial statements, proxy statements,
notices and reports as any member of the Consolidated Group shall send to its
shareholders or to a holder of any Indebtedness owed by any member of the
Consolidated Group in its capacity as such a holder and (ii) upon the request of
the Administrative Agent, (A) all reports and written information to and from
the United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, (B) all reports, notices and written
information to or from the FDA concerning non-compliance with FDA Law, alleged
non-compliance with FDA Law, or any sanctioning action of the FDA, and (C) the
United States Occupational Health and Safety Administration, or any state or
local agency responsible for health and safety matters, or any successor
agencies or authorities concerning environmental, health or safety matters.

 

(f) Notices. Upon any Responsible Officer of the Company obtaining knowledge
thereof, the Company will give written notice to the Administrative Agent
immediately of (i) the occurrence of an event or condition consisting of a
Default or Event of Default, specifying the nature and existence thereof and
what action the Company propose to take with respect thereto and (ii) the
occurrence of any of the following with respect to any member of the
Consolidated Group (A) the pendency or commencement of any litigation, arbitral
or governmental proceeding against such Person which if adversely determined is
likely to have a Material Adverse Effect or (B) the institution of any
proceedings against such Person with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation, or alleged
violation of any federal, state or local law, rule or regulation, including,
without limitation, FDA Law and Environmental Laws, the violation of which could
have a Material Adverse Effect.

 

(g) ERISA. Upon any Responsible Officer of the Company obtaining knowledge
thereof, the Company will give written notice to the Administrative Agent
promptly (and in any event within five Business Days) of any event or condition,
including, without limitation, any Reportable Event, that constitutes, or might
reasonably lead to, an ERISA Event.

 

77



--------------------------------------------------------------------------------

(h) Environmental.

 

(i) Upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 6.16 to be untrue in any material respect, the Company will
furnish or cause to be furnished to the Administrative Agent, at the Company’s
expense, a report of an environmental assessment of reasonable scope, form and
depth, (including, where appropriate, invasive soil or groundwater sampling) by
a consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Materials of Environmental Concern on any
Subject Properties and as to the compliance by any member of the Consolidated
Group with Environmental Laws at such Subject Properties. If the Company fails
to deliver such an environmental report within seventy-five days after receipt
of such written request then the Administrative Agent may arrange for same, and
the members of the Consolidated Group hereby grant to the Administrative Agent
and their representatives access to the Subject Properties to reasonably
undertake such an assessment (including, where appropriate, invasive soil or
groundwater sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Company
on demand and added to the obligations hereunder.

 

(ii) The members of the Consolidated Group will conduct and complete all
investigations, studies, sampling, and testing and all remedial, removal, and
other actions necessary to address all Materials of Environmental Concern on,
from or affecting any of the Subject Properties to the extent necessary to be in
compliance with all Environmental Laws and with the validly issued orders and
directives of all Governmental Authorities with jurisdiction over such Subject
Properties to the extent any failure could have a Material Adverse Effect.

 

(i) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
any member of the Consolidated Group as the Administrative Agent or the Required
Lenders may reasonably request.

 

(j) Form and Format. Dissemination of information and reports under this Section
may be accomplished by posting to an approved Intralinks site, email
distribution or other arrangement acceptable to the Administrative Agent and the
Lenders. Electronic deliveries will be provided in formatting (Microsoft WORD,
Microsoft EXCEL, etc.) as reasonably requested by the Administrative Agent.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and provide to the

 

78



--------------------------------------------------------------------------------

Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 7.01(c) to the Administrative Agent and each of
the Lenders. Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Credit Parties hereby acknowledge that the Administrative Agent will make
available to the Lenders and the Domestic L/C Issuer materials and/or
information provided by or on behalf of the Credit Parties hereunder
(collectively, the “Credit Party Materials”) by posting the Credit Party
Materials on IntraLinks or another similar electronic system (the “Platform”)
and that certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Credit Parties or their securities) (each, a “Public Lender”). The Credit
Parties hereby agree that (1) all Credit Party Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
(which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof); (2) by marking the Credit Party Materials “PUBLIC,”
the Credit Parties shall be deemed to have authorized the Administrative Agent
and the Lenders to treat such Credit Party Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Credit Parties or their securities for
purposes of United States federal and state securities laws; (3) all Credit
Party Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor”; and (4) the
Administrative Agent shall be entitled to treat any Credit Party Materials that
are not designated “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public”.

 

7.02 Preservation of Existence and Franchises.

 

Except as a result of or in connection with a dissolution, merger or disposition
of a Subsidiary permitted under Section 8.05 or 8.06, the Company will, and will
cause each of its Subsidiaries to, do all things necessary to preserve and keep
in full force and effect its existence, rights, franchises and authority.

 

7.03 Books and Records.

 

The Company will, and will cause each of its Subsidiaries to, keep complete and
accurate books and records of its transactions in accordance with sound business
practices and, with respect to Domestic Subsidiaries, on the basis of GAAP
(including the establishment and maintenance of appropriate reserves).

 

7.04 Compliance with Law.

 

The Company will, and will cause each of its Subsidiaries to, comply with all
Laws and all applicable restrictions imposed by all Governmental Authorities,
applicable to it and its Property if noncompliance with any such law, rule,
regulation, order or restriction could have a Material Adverse Effect.

 

7.05 Payment of Taxes and Other Indebtedness.

 

The Company will, and will cause each of its Subsidiaries to, pay and discharge
(a) all taxes, assessments and governmental charges or levies imposed upon it,
or upon its income or profits, or upon any of its properties, before they shall
become delinquent, (b) all lawful claims (including claims for labor, materials
and supplies) which, if unpaid, might give rise to a Lien upon any of its
properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that no member

 

79



--------------------------------------------------------------------------------

of the Consolidated Group shall be required to pay any such tax, assessment,
charge, levy, claim or Indebtedness that is being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established, unless the failure to make any such payment
(i) could give rise to an immediate right to foreclose on a Lien securing such
amounts or (ii) could have a Material Adverse Effect.

 

7.06 Insurance.

 

The Company will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance (including workers’ compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice. The present insurance coverage of the members of the
Consolidated Group is outlined as to carrier, policy number, expiration date,
type and amount on Schedule 7.06.

 

7.07 Maintenance of Property.

 

The Company will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses.

 

7.08 Performance of Obligations.

 

Except as would not reasonably be expected to have a Material Adverse Effect,
the Company will, and will cause each of its Subsidiaries to, perform in all
material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements and other debt
instruments to which it is a party or by which it is bound.

 

7.09 Use of Proceeds.

 

The Company will use the proceeds of Extensions of Credit solely for the
purposes set forth in Section 6.15.

 

7.10 Audits/Inspections.

 

Upon reasonable notice and during normal business hours (or, following the
occurrence and during the continuation of an Event of Default, at any time
without notice), the Company will, and will cause each of its Subsidiaries to,
permit representatives appointed by the Administrative Agent, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect its property, including its books and records, its accounts
receivable and inventory, its facilities and its other business assets, and to
make photocopies or photographs thereof and to write down and record any
information such representative obtains and shall permit the Administrative
Agent or its representatives to investigate and verify the accuracy of
information provided to the Lenders and to discuss all such matters with the
officers, employees and representatives of such Person.

 

80



--------------------------------------------------------------------------------

7.11 Additional Guarantors.

 

(a) Where Domestic Subsidiaries that are not Guarantors (the “Non-Guarantor
Domestic Subsidiaries”) shall at any time:

 

(i) in any instance for any such Non-Guarantor Domestic Subsidiary, constitute
more than fifteen percent (15%) of consolidated assets for the Consolidated
Group as of the end of the immediately preceding fiscal quarter or generate more
than fifteen percent (15%) of consolidated revenues for the Consolidated Group
for the period of four consecutive fiscal quarters ending as of the end of the
immediately preceding fiscal quarter, or

 

(ii) in the aggregate for all such Non-Guarantor Domestic Subsidiaries,
constitute more than twenty percent (20%) of consolidated assets for the
Consolidated Group as of the end of the immediately preceding fiscal quarter or
generate more than twenty percent (20%) of consolidated revenues for the
Consolidated Group for the period of four consecutive fiscal quarters ending as
of the end of the immediately preceding fiscal quarter,

 

(clauses (i) and (ii) immediately above, collectively, the “Domestic Threshold
Requirement”), then the Company shall (A) notify the Administrative Agent
thereof within ten days after a Responsible Officer has knowledge thereof, and
(B) within thirty days thereafter, (1) cause enough Domestic Subsidiaries to
become a Domestic Guarantor by execution of a Guarantor Joinder Agreement, such
that immediately after joinder as a Guarantor, the remaining Non-Guarantor
Subsidiaries shall not in any instance, or collectively, exceed the Domestic
Threshold Requirement and (2) deliver with the Guarantor Joinder Agreement such
supporting resolutions, incumbency certificates, corporate formation and
organizational documentation and opinions of counsel as the Administrative Agent
may reasonably request.

 

(b) Where Foreign Subsidiaries that are not Guarantors (the “Non-Guarantor
Foreign Subsidiaries”) shall at any time in any instance for any such
Non-Guarantor Foreign Subsidiary, constitute more than fifteen percent (15%) of
consolidated assets for the Consolidated Group as of the end of the immediately
preceding fiscal quarter or generate more than fifteen percent (15%) of
consolidated revenues for the Consolidated Group for the period of four
consecutive fiscal quarters ending as of the end of the immediately preceding
fiscal quarter (the “Foreign Threshold Requirement”), then the Company shall
(A) notify the Administrative Agent thereof within ten days after a Responsible
Officer has knowledge thereof, and (B) within thirty days thereafter, (1) cause
enough Foreign Subsidiaries to become a Foreign Guarantor by execution of a
Guarantor Joinder Agreement, such that immediately after joinder as a Guarantor,
the remaining Non-Guarantor Foreign Subsidiaries shall not in any instance, or
collectively, exceed the Foreign Threshold Requirement and (2) deliver with the
Guarantor Joinder Agreement such supporting resolutions, incumbency
certificates, corporate formation and organizational documentation and opinions
of counsel as the Administrative Agent may reasonably request; provided, that
clause (b) of this Section shall not require the joinder of a Non-Guarantor
Foreign Subsidiary as a Guarantor to the extent prohibited by applicable Law.

 

7.12 Further Assurances.

 

(a) Payment of Fees and Expenses. Prior to or concurrently with the initial
Credit Extension hereunder, the Credit Parties shall pay all of the fees and
expenses owed by them to the Lenders and the Administrative Agent, including,
without limitation, payment to the Administrative Agent of the fees set forth in
the Administrative Agent’s Fee Letter and fees and disbursements of legal
counsel to the Administrative Agent.

 

81



--------------------------------------------------------------------------------

(b) Executed Legal Opinions. Prior to the initial Credit Extension hereunder,
the Administrative Agent shall have received multiple counterparts of opinions
of domestic local counsel and foreign counsel in the form provided to the
Administrative Agent on the Closing Date.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding or any Domestic Letter of Credit is
outstanding, and until all of the Commitments hereunder shall have terminated:

 

8.01 Indebtedness.

 

The Company will not, nor will it permit any other member of the Consolidated
Group to, contract, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a) Indebtedness existing or arising under this Credit Agreement or the other
Credit Documents;

 

(b) Indebtedness of the Company and its Subsidiaries existing on the Closing
Date and set forth on Schedule 8.01, and renewals, refinancings and extensions
thereof on terms and conditions no less favorable to such Person than such
existing Indebtedness;

 

(c) purchase money Indebtedness (including obligations in respect of capital
leases or Synthetic Leases) hereafter incurred by the Company or any of its
Subsidiaries to finance the purchase of fixed assets provided that (i) the total
of all such Indebtedness for the Company and its Subsidiaries taken together
shall not exceed an aggregate principal amount of US$100 million at any one time
outstanding; (ii) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

 

(d) obligations of the Company or any of its Subsidiaries owing under interest
rate, commodities and foreign currency exchange protection agreements entered
into in the ordinary course of business to manage existing or anticipated risks
and not for speculative purposes;

 

(e) unsecured intercompany Indebtedness owing by a member of the Consolidated
Group to another member of the Consolidated Group (subject, however, to the
limitations of Section 8.07 in the case of the member of the Consolidated Group
extending the loan, advance or credit);

 

(f) obligations to make contingent payments (including, without limitation,
earn-out payments) incurred in connection with (x) Permitted Acquisitions and
(y) Acquisitions consummated prior to the Closing Date and identified on
Schedule 8.01 attached hereto; provided that such obligations shall be expressly
subordinated in right of payment to the prior payment of the loans and
obligations under the Credit Agreement and the other Credit Documents on the
terms and conditions and evidenced by documentation satisfactory to the
Administrative Agent and the Required Lenders;

 

82



--------------------------------------------------------------------------------

(g) Support Obligations of any Subsidiary of the Company with respect to any
Indebtedness of the Company permitted under this Section 8.01;

 

(h) Permitted Securitization Transactions in an attributed principal amount of
up to US$150 million;

 

(i) other unsecured Indebtedness of the Company and other members of the
Consolidated Group that are Credit Parties hereunder and are located in an
Approved Jurisdiction; and

 

(j) other unsecured Indebtedness of members of the Consolidated Group that are
not Credit Parties and other secured Indebtedness of members of the Consolidated
Group, whether or not Credit Parties, in an aggregate principal amount of up to
US$100 million in the aggregate.

 

8.02 Financial Covenants.

 

(a) Consolidated Total Leverage Ratio. As of the end of each fiscal quarter, the
Consolidated Total Leverage Ratio shall be not greater than 3.50:1.0.

 

(b) Consolidated Interest Coverage Ratio. As of the end of each fiscal quarter,
the Consolidated Interest Coverage Ratio shall be not less than 3.50:1.0.

 

8.03 Liens.

 

The Company will not, nor will it permit any other member of the Consolidated
Group to, contract, create, incur, assume or permit to exist any Lien with
respect to any of its Property, whether now owned or after acquired, except for
Permitted Liens.

 

8.04 Nature of Business.

 

The Company will not, nor will it permit any member of the Consolidated Group
to, substantively alter the character or conduct of the business conducted by
such Person as of the Closing Date.

 

8.05 Merger and Consolidation, Dissolution and Acquisitions.

 

(a) No member of the Consolidated Group will enter into any transaction of
merger or consolidation, except that:

 

(i) a Credit Party may be party to a transaction of merger or consolidation with
another Credit Party; provided that if the Company is a party to such
transaction, it shall be the surviving entity;

 

(ii) a Subsidiary of the Company may be a party to a transaction of merger or
consolidation with a Person other than a member of the Consolidated Group;
provided that (A) if any such Subsidiary that is organized and existing under
the laws of Approved Jurisdiction is a party to any such transaction, the
surviving entity shall be a Subsidiary of the Company organized and existing
under the laws of an Approved Jurisdiction, (B) if the surviving entity is a
Subsidiary of the Company, it shall execute and deliver such joinder agreements
as may be necessary for compliance with the provisions of Section 7.11, (C) no
Default or Event of Default shall exist immediately after giving effect thereto,
and (D) the transaction shall otherwise constitute a Permitted Acquisition; and

 

83



--------------------------------------------------------------------------------

(iii) a Subsidiary of the Company may enter into a transaction of merger or
consolidation in connection with an Asset Disposition permitted under
Section 8.06.

 

(b) No Credit Party may dissolve, liquidate or wind up its affairs.

 

(c) No member of the Consolidated Group shall make any Acquisition, unless:

 

(i) in the case of an acquisition of Capital Stock of another Person, after
giving effect to such acquisition,

 

(A) if the Acquisition is not of a controlling interest in the subject Person
such that after giving effect thereto the subject Person will not be a
Subsidiary, then such Acquisition constitutes a Permitted Investment; and

 

(B) if the Acquisition is of a controlling interest in the subject Person such
that after giving effect thereto the subject Person will be a Subsidiary, then
such Acquisition constitutes a Permitted Acquisition;

 

(ii) in the case of an Acquisition of all or any substantial portion of the
Property (other than Capital Stock) of another Person, then such Acquisition
constitutes a Permitted Acquisition.

 

8.06 Asset Dispositions.

 

The Company will not, nor will it permit any other member of the Consolidated
Group to, make any Asset Disposition other than to another member of the
Consolidated Group (including, without limitation, any Sale and Leaseback
Transaction), unless (a) the aggregate net book value of all assets sold, leased
or otherwise disposed of in any fiscal year shall not exceed ten percent
(10%) of the total assets of the Consolidated Group as of the end of the
immediately preceding fiscal year, (b) if the subject transaction is a Sale and
Leaseback Transaction, such transaction shall be permitted by Section 8.13 and
(c) no Default or Event of Default shall exist immediately after giving effect
thereto.

 

8.07 Investments.

 

The Company will not, nor will it permit any other member of the Consolidated
Group to, make or permit to exist Investments in or to any Person, except for
Permitted Investments.

 

8.08 Restricted Payments.

 

The Company will not declare or make, directly or indirectly, any Restricted
Payment, except:

 

(a) members of the Consolidated Group other than the Company may pay dividends
and make distributions in respect of their Capital Stock;

 

(b) the Company may declare and make dividend payments or other distributions
payable solely in the common stock or other common equity interests of the
Company;

 

(c) the Company may purchase, redeem or otherwise acquire shares of its common
stock or other common equity interests or warrants or options to acquire any
such shares with the

 

84



--------------------------------------------------------------------------------

proceeds received from any substantially concurrent issue of new shares of its
common stock or other common equity interests; and

 

(d) the Company may make other Restricted Payments (including the prepayment or
purchase of Subordinated Debt, together with any premiums thereon); provided
that no Default or Event of Default shall exist after giving effect thereto on a
Pro Forma Basis.

 

8.09 Transactions with Affiliates.

 

The Company will not, nor will it permit any other member of the Consolidated
Group to, enter into or permit to exist any transaction or series of
transactions with any officer, director, shareholder, Subsidiary or Affiliate of
such Person other than (a) transactions among members of the Consolidated Group
in the ordinary course of business, (b) transactions permitted by Section 8.01,
Section 8.05, Section 8.06, Section 8.07, or Section 8.08, (c) normal
compensation and reimbursement of expenses of officers and directors and
(d) except as otherwise specifically limited in this Credit Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director, shareholder, Subsidiary or Affiliate.

 

8.10 Fiscal Year; Organizational Documents.

 

The Company will not change its fiscal year or amend, modify, or change its
articles of incorporation (or corporate charter or other similar organizational
document) or bylaws (or other similar document), in such a way that would affect
the calculation of the financial covenants hereunder or otherwise have an
adverse effect on the Lenders hereunder, without the prior written consent of
the Required Lenders.

 

8.11 Limitation on Restricted Actions.

 

The Company will not, nor will it permit any other member of the Consolidated
Group to, directly or indirectly, create or otherwise cause or suffer to exist
or become effective any encumbrance or restriction on the ability of any such
Person to (a) pay dividends or make any other distributions on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, (b) pay any Indebtedness or other obligation, (c) make loans, advances
or capital contributions, (d) sell, lease or otherwise transfer any of its
properties or assets, or (e) act as a guarantor or grant a Lien on or a pledge
of its assets, except for such encumbrances or restrictions existing under or by
reason of (i) this Credit Agreement and the other Credit Documents and
(ii) pursuant to the terms of any purchase money Indebtedness permitted by
Section 8.01(c) to the extent such limitations relate only to the property that
is the subject of such financing.

 

8.12 Ownership of Subsidiaries; Limitations on Company.

 

Except in connection with a Permitted Investment, the Company will not, nor will
it permit any other member of the Consolidated Group to, (i) permit any Person
(other than the Company or any Wholly Owned Subsidiary of the Company) to own
any Capital Stock of any Subsidiary of the Company, except (A) to qualify
directors where required by applicable law or to satisfy other requirements of
applicable law with respect to the ownership of Capital Stock of Foreign
Subsidiaries or (B) as a result of or in connection with a dissolution, merger,
consolidation or disposition of a Subsidiary permitted under Section 8.05 or
Section 8.06, (ii) permit any Subsidiary of the Company to issue any shares of
preferred Capital Stock or (iii) permit, create, incur, assume or suffer to
exist any Lien on any Capital Stock of any Subsidiary of the Company, except for
Permitted Liens.

 

85



--------------------------------------------------------------------------------

8.13 Sale Leasebacks.

 

Except as set forth on Schedule 8.13, the Company will not, nor will it permit
any member of the Consolidated Group to, enter into any Sale and Leaseback
Transaction unless such Sale and Leaseback Transaction is a permitted Asset
Disposition under Section 8.06.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a) Payment. There shall occur a:

 

(i) default in the payment when due of any principal of any of the Loans or of
any reimbursement obligations arising from drawings under Domestic Letters of
Credit, or

 

(ii) default, and such default shall continue for three or more Business Days,
in the payment when due of any interest on the Loans or on any reimbursement
obligations arising from drawings under Domestic Letters of Credit, or of any
Fees or other amounts owing hereunder, under any of the other Credit Documents
or in connection herewith or therewith; or

 

(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Credit Party herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was deemed to have been made; or

 

(c) Covenants. There shall occur a:

 

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.02, 7.09, 7.11 or 8.01 through 8.13,
inclusive;

 

(ii) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.01(a), (b), (c) or (d) and such default shall
continue unremedied for a period of at least five days after the earlier of a
Responsible Officer of a Credit Party becoming aware of such default or notice
thereof by the Administrative Agent; or

 

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i) or
(c)(ii) of this Section 9.01) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least thirty days after the earlier of a Responsible Officer of a Credit Party
becoming aware of such default or notice thereof by the Administrative Agent; or

 

86



--------------------------------------------------------------------------------

(d) Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any material term, covenant or agreement in any of
the other Credit Documents (subject to applicable grace or cure periods, if any)
or (ii) except as a result of or in connection with a dissolution, merger or
disposition of a Subsidiary permitted under Section 8.05 or Section 8.06, any
Credit Document shall fail to be in full force and effect or to give the
Administrative Agent and/or the Lenders the Liens, rights, powers and privileges
purported to be created thereby, or any Credit Party shall so state in writing;
or

 

(e) Guaranties. Except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary permitted under Section 8.05 or
Section 8.06, the guaranty given by any Guarantor (including any Person that
becomes a Guarantor after the Closing Date in accordance with Section 7.11) or
any provision thereof shall cease to be in full force and effect, or any
Guarantor (including any Person that becomes a Guarantor after the Closing Date
in accordance with Section 7.11) or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under such
guaranty, or any Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to any guaranty; or

 

(f) Insolvency Proceedings, Etc. Any member of the Consolidated Group institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer (including a conciliateur, a mandataire ad hoc,
an administrateur, a liquidateur judiciaire or any similar officer) for it or
for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer (including
a conciliateur, a mandataire ad hoc, an administrateur, a liquidateur judiciaire
or any similar officer) is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty calendar
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for sixty calendar days, or
an order for relief is entered in any such proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) Any member of the Consolidated Group
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due (including cessation des paiements within the meaning
of Livre VI of the French Code de Commerce), or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

 

(h) Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness outstanding under this Credit Agreement) in excess of the
Threshold Amount in the aggregate for the members of the Consolidated Group
taken as a whole, (i) any member of the Consolidated Group shall (A) default in
any payment (beyond the applicable grace period with respect thereto, if any)
with respect to any such Indebtedness, or (B) the occurrence and continuance of
a default in the observance or performance relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit,
the holder or holders of such Indebtedness (or trustee or agent on behalf of
such holders) to cause (determined without regard to whether any notice or lapse
of time is required), any such Indebtedness to become due prior to its stated
maturity; or (ii) any such Indebtedness shall be

 

87



--------------------------------------------------------------------------------

declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof; or

 

(i) Judgments. One or more judgments, settlements or decrees shall be entered
against or agreed to by one or more of the members of the Consolidated Group
involving a liability in excess of the Threshold Amount in the aggregate (to the
extent not paid or fully covered by insurance provided by a carrier who has
acknowledged coverage and has the ability to perform) and any such judgments,
settlements or decrees shall not have been vacated, discharged or stayed or
bonded pending appeal within thirty days from the entry thereof; or

 

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) a Credit Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(k) Invalidity of Credit Documents. Any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Credit Party or any other Person contests in any manner
the validity or enforceability of any Credit Document; or any Credit Party
denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; and

 

(l) Ownership. There shall occur a Change of Control.

 

9.02 Acceleration; Remedies.

 

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by, or cured to the satisfaction
of, the requisite Lenders (pursuant to the voting requirements of
Section 11.06), the Administrative Agent shall, upon the request and direction
of the Required Lenders, by written notice to the Credit Parties take any of the
following actions:

 

(a) Termination of Commitments. Declare the Commitments terminated, whereupon
the Commitments shall be immediately terminated.

 

(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans, any reimbursement obligations arising from drawings under
Domestic Letters of Credit and any and all other indebtedness or obligations of
any and every kind owing by the Credit Parties to the Administrative Agent
and/or any of the Lenders hereunder to be due, whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Credit Parties.

 

(c) Cash Collateral. Direct the Credit Parties to pay (and the Credit Parties
agree that upon receipt of such notice, or upon the occurrence of an Event of
Default under Section 9.01(f), they will immediately pay) to the Administrative
Agent additional cash, to be held by the Administrative Agent, for the benefit
of the Lenders, in a Cash Collateral account as additional security for the
Domestic L/C Obligations in respect of subsequent drawings under all
then-outstanding Domestic Letters of Credit in an amount equal to the maximum
aggregate amount that may be drawn under all then-outstanding Domestic Letters
of Credit.

 

88



--------------------------------------------------------------------------------

(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents including, without limitation, all rights
and remedies against a Guarantor and all rights of set-off.

 

Notwithstanding the foregoing, if an Event of Default specified in
Section 9.01(f) shall occur with respect to the Company, then the Commitments
shall automatically terminate and all Loans, all reimbursement obligations
arising from drawings under Domestic Letters of Credit, all accrued interest in
respect thereof, all accrued and unpaid fees and other indebtedness or
obligations owing to the Administrative Agent and/or any of the Lenders
hereunder automatically shall immediately become due and payable without the
giving of any notice or other action by the Administrative Agent or the Lenders.

 

9.03 Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the Domestic L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied, subject to Section 1.10, by the Administrative
Agent in the following order:

 

(a) any amounts received on account of the Obligations (other than the Foreign
Obligations) shall be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable attorneys’ fees
and disbursements and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable attorneys’ fees and disbursements and amounts
payable under Article III), ratably among the Lenders in proportion to the
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Domestic L/C Borrowings, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to (i) payment of that portion of the Obligations constituting unpaid
principal of the Loans, Domestic L/C Borrowings and other Obligations,
(ii) payment of breakage, termination or other amounts owing in respect of any
Swap Contract between any Credit Party and any Lender, or any Affiliate of a
Lender, to the extent such Swap Contract is permitted hereunder, (iii) payments
of amounts due under any Treasury Management Agreement between any Credit Party
and any Lender, or any Affiliate of a Lender and (iv) the Administrative Agent
for the account of the Domestic L/C Issuer, to Cash Collateralize that portion
of the L/C Obligations comprised of the aggregate undrawn amount of the Domestic
Letters of Credit, ratably among such parties in proportion to the respective
amounts described in this clause Fourth payable to them;

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law;

 

89



--------------------------------------------------------------------------------

provided that, subject to Section 2.03, amounts used to Cash Collateralize the
aggregate undrawn amount of Domestic Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Domestic Letters of Credit
as they occur. If any amount remains on deposit as Cash Collateral after all
Domestic Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above; and

 

(b) any amounts received on account of the Foreign Obligations shall be applied
by the Administrative Agent in the following order:

 

First, to payment of that portion of the Foreign Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable attorneys’ fees
and disbursements and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Foreign Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable attorneys’ fees and disbursements and amounts
payable under Article III), ratably among the Lenders in proportion to the
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Foreign Obligations constituting
accrued and unpaid interest on the Loans and other Foreign Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to (i) payment of that portion of the Foreign Obligations constituting
unpaid principal of the Loans and other Foreign Obligations, (ii) payment of
breakage, termination or other amounts owing in respect of any Swap Contract
with respect to the Foreign Obligations between any Credit Party and any Lender,
or any Affiliate of a Lender, to the extent such Swap Contract is permitted
hereunder, and (iii) payments of amounts due under any Treasury Management
Agreement with respect to the Foreign Obligations between any Credit Party and
any Lender, or any Affiliate of a Lender, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them;

 

Last, the balance, if any, after all of the Foreign Obligations have been
indefeasibly paid in full, to the Foreign Borrowers or as otherwise required by
Law.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authorization of Administrative Agent.

 

(a) Each of the Lenders and the Domestic L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as

 

90



--------------------------------------------------------------------------------

are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Domestic L/C Issuer, and the Credit Parties shall not
have rights as a third party beneficiary of any of such provisions.

 

10.02 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.03 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Domestic L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of

 

91



--------------------------------------------------------------------------------

any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Administrative Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Domestic Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Domestic L/C Issuer, the Administrative Agent
may presume that such condition is satisfactory to such Lender or the Domestic
L/C Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or Domestic L/C Issuer prior to the making of such
Loan or the issuance of such Domestic Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

10.06 Resignation of the Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Domestic L/C Issuer and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Domestic
L/C Issuer, appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Domestic L/C Issuer under
any of the Credit Documents, the retiring Administrative Agent shall continue to
hold such collateral security until such

 

92



--------------------------------------------------------------------------------

time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Domestic
L/C Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

10.07 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the Domestic L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the Domestic L/C Issuer also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

10.08 No Other Duties.

 

Anything herein to the contrary notwithstanding, none of the Syndication Agent,
Documentation Agent, Mandated Lead Arrangers or Joint Book Managers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Credit Agreement or any of the other Credit Documents, except in its
capacity, as applicable, as the Administrative Agent, a Lender or the Domestic
L/C Issuer hereunder.

 

10.09 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Domestic L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Domestic L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,

 

93



--------------------------------------------------------------------------------

expenses, disbursements and advances of the Lenders, the Domestic L/C Issuer and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Domestic L/C Issuer and the Administrative Agent
under Sections 2.09 and 11.04) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Domestic L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Domestic
L/C Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Domestic L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

10.10 Guaranty Matters.

 

The Lenders and the Domestic L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under any Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Amendments, Etc.

 

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower or the applicable Credit Party, as the case
may be, and the Required Lenders and acknowledged by the Administrative Agent,
and each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it is given; provided,
however, that:

 

(a) unless also consented to in writing by each Lender directly affected
thereby, no such amendment, waiver or consent shall:

 

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02), it being understood that the amendment or
waiver of an Event of Default or a mandatory reduction or a mandatory prepayment
in Commitments shall not be considered an increase in Commitments,

 

94



--------------------------------------------------------------------------------

(ii) waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document,

 

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the last proviso of this
Section 11.01) any fees or other amounts payable hereunder or under any other
Credit Document; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest or Domestic Letter of
Credit Fees at the Default Rate or (B) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder,

 

(iv) change any provision of this Credit Agreement regarding pro rata sharing or
pro rata funding with respect to (A) the making of advances (including
participations), (B) the manner of application of payments or prepayments of
principal, interest, or fees, (C) the manner of application of reimbursement
obligations from drawings under Domestic Letters of Credit, or (D) the manner of
reduction of commitments and committed amounts,

 

(v) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

 

(vi) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, or

 

(vii) release the Company or all or substantially all of the Guarantors from
their obligations under the Credit Documents (other than as provided herein or
as appropriate in connection with transactions permitted hereunder);

 

(b) unless also signed by the Required Domestic Revolving Lenders, no such
amendment, waiver or consent shall:

 

(i) waive any Default or Event of Default for purposes of Section 5.02,

 

(ii) amend or waive any mandatory prepayment on Domestic Revolving Obligations
under Section 2.06(b) or the manner of application thereof to the Domestic
Revolving Obligations under Section 2.06(c), or

 

(iii) amend or waive the provisions of Section 5.02 (Conditions to all Credit
Extensions), Section 7.11 (Additional Guarantors), Article VIII (Negative
Covenants), Article IX (Events of Default and Remedies), this Section 11.01(b)
or the definition of “Required Revolving Lenders”;

 

(c) unless also signed by the Required Foreign Revolving Lenders, no such
amendment, waiver or consent shall:

 

(i) waive any Default or Event of Default for purposes of Section 5.02,

 

95



--------------------------------------------------------------------------------

(ii) amend or waive any mandatory prepayment on Foreign Revolving Obligations
under Section 2.06(b) or the manner of application thereof to the Foreign
Revolving Obligations under Section 2.06(c), or

 

(iii) amend or waive the provisions of Section 5.02 (Conditions to all Credit
Extensions), Section 7.11 (Additional Guarantors), Article VIII (Negative
Covenants), Article IX (Events of Default and Remedies), this Section 11.01(c)
or the definition of “Required Revolving Lenders”;

 

(d) unless also consented to in writing by the effected Domestic L/C Issuer, no
such amendment, waiver or consent shall affect the rights or duties of the such
Domestic L/C Issuer under this Credit Agreement or any Issuer Document relating
to any Domestic Letter of Credit issued or to be issued by it;

 

(e) unless also consented to in writing by the effected Domestic Swingline
Lender, no such amendment, waiver or consent shall affect the rights or duties
of such Domestic Swingline Lender under this Credit Agreement; and

 

(f) unless also consented to in writing by the Administrative Agent, no such
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;

 

provided however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender,
(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledged that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding, and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

11.02 Notices; Effectiveness; Electronic Communication.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrowers, the Administrative Agent, the Domestic L/C Issuer or
the Domestic Swingline Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 11.02 (as
may be update from time to time); and

 

96



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the Domestic L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Domestic L/C Issuer
pursuant to Article II if such Lender or the Domestic L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
CREDIT PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers or any other Credit Party,
any Lender, the Domestic L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or any other Credit Party’s or the
Administrative Agent’s transmission of Credit Party Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrowers or any other Credit Party, any Lender, the Domestic
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

 

97



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Domestic L/C Issuer and the Domestic Swingline Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the Domestic L/C Issuer and
the Domestic Swingline Lender.

 

(e) Reliance by Administrative Agent, Domestic L/C Issuer and Lenders. The
Administrative Agent, the Domestic L/C Issuer and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Loan Notices) purportedly
given by or on behalf of the Borrowers even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrowers
shall indemnify the Administrative Agent, the Domestic L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03 No Waiver; Cumulative Remedies.

 

No failure by any Lender, the Domestic L/C Issuer, the Domestic Swingline Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

11.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of separate counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Domestic L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Domestic Letter of Credit or any demand for payment thereunder
and (iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the Domestic L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Domestic L/C Issuer), in connection with the enforcement or protection of its
rights (A) in connection with this Credit Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Domestic Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Domestic Letters of Credit.

 

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Domestic
L/C Issuer, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each

 

98



--------------------------------------------------------------------------------

Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrowers or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Credit Agreement and the other Credit Documents,
(ii) any Loan or Domestic Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Domestic L/C Issuer to honor a
demand for payment under a Domestic Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Domestic Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrowers
or any of their Subsidiaries, or any Environmental Liability related in any way
to the Borrowers or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto; provided that (i) no Indemnitee shall be
entitled to indemnification for any claim caused by its own gross negligence or
willful misconduct or for any loss asserted against it by another Indemnitee;
(ii) the Borrowers shall have the right to defend an Indemnitee against
indemnified liabilities with counsel of its choice reasonably satisfactory to
such Indemnitee so long as the Borrowers notify the Indemnitee in writing within
fifteen days after such Indemnitee has given notice of the indemnified liability
and such Borrower conducts the defense of the indemnified liability actively and
diligently; provided, however, that an Indemnitee will have the right to employ
its own counsel, for the account of the Indemnitee, or, for the account of the
Borrowers if (A) the use of counsel chosen by the Borrowers to represent such
Indemnitee would present such counsel with a conflict of interest, (B) the
actual or potential defendants in any such action include both the Borrowers and
such Indemnitee and such Indemnitee shall have reasonably concluded that there
may be legal defenses available to it that are different from or additional to
those available to the Borrowers, (C) the Borrowers shall not have employed
counsel within a reasonable time after notice of the institution of such action
or (D) the Borrowers shall authorize such Indemnitee to employ separate counsel
at the Borrowers’ expense; (iii) no Indemnitee shall consent to the entry of any
judgment or enter into any settlement with respect to the indemnified liability
without the prior written consent of the Borrowers (which consent shall not be
unreasonably withheld) and (iv) the Indemnitees can assume their defense if the
Borrowers are released from their indemnification obligations hereunder. So long
as the Borrowers are conducting the defense of an indemnified liability in
accordance with the conditions set forth in the previous sentence, (i) the
Indemnitee may retain separate co-counsel at its sole cost and expense and
participate in the defense of the indemnified liability and (ii) the Borrowers
will not consent to the entry of any judgment or enter into any settlement with
respect to the indemnified liability unless written agreement is obtained
releasing the Indemnitee from all liability thereunder.

 

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Domestic L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Domestic L/C Issuer or such Related Party, as the case may be,
such Lender’s Aggregate Commitment Percentage or, in the case of Domestic L/C
Obligations, Domestic Revolving Commitment Percentage (determined in each case
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Domestic L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), or

 

99



--------------------------------------------------------------------------------

the Domestic L/C Issuer in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.11(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Domestic Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other obligations hereunder or under any other Credit Document.

 

11.05 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, the Domestic L/C Issuer or any Lender, or the
Administrative Agent, the Domestic L/C Issuer or any Lender exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Domestic L/C Issuer or such Lender in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Domestic L/C Issuer severally agrees to pay to the Administrative Agent
on demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the
Domestic L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.

 

11.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of

 

100



--------------------------------------------------------------------------------

this Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Domestic L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in Domestic L/C
Obligations and in Domestic Swingline Loans) at the time owing to it); provided
that

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than US$5 million, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii) each assignment, partial or complete, shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned, and
shall be pro rata with respect to its Domestic Revolving Commitment and Foreign
Revolving Commitment; provided that, that this clause (ii) shall not apply to
rights in respect of Domestic Swingline Loans;

 

(iii) any assignment of a Domestic Revolving Commitment must be approved by the
Administrative Agent and, with respect to any assignment of the Domestic
Revolving Commitments and Domestic Revolving Obligations, the Domestic L/C
Issuer and the Domestic Swingline Lender, unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee);

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth on Schedule
11.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the

 

101



--------------------------------------------------------------------------------

case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Credit Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrowers (at
their expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Domestic L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by each of the Borrowers and the
Domestic L/C Issuer at any reasonable time and from time to time upon reasonable
prior notice. In addition, at any time that a request for a consent for a
material or substantive change to the Credit Documents is pending, any Lender
wishing to consult with other Lenders in connection therewith may request and
receive from the Administrative Agent a copy of the Register.

 

(d) Participations. Any Lender may at any time, without the consent of the
Borrower, sell participations to any Person (other than a natural person or the
Borrowers or any Borrower’s Affiliates or Subsidiaries) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in Domestic L/C Obligations and/or
Domestic Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent, the
Lenders and the Domestic L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, each of the Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

 

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are

 

102



--------------------------------------------------------------------------------

notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g) Electronic Execution of Assignments. The words “execution”, “signed”,
“signature”, and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h) Dutch Banking Law Requirements. Notwithstanding anything to the contrary
contained in clauses (a) through (g) above, if at the time of any assignment or
participation of any rights and/or obligations under any Loan to Millipore
Ireland it is a requirement under the Dutch Banking Act or the regulations or
policies promulgated thereunder that any assignee or participant of such rights
and obligations is a Professional Market Party, (a) no such assignment of
participation may be made other than to a Person who at the date thereof is a
Professional Market Party; and (b) each such assignee or participant explicitly
declares and represents at the time of any such assignment or participation that
it (i) is a Professional Market Party, (ii) is aware that it does not benefit
from creditor protection under the Dutch Banking Act and (iii) has made its own
appraisal of Millipore Ireland.

 

(i) For the avoidance of doubt, the parties to this Credit Agreement agree that
any transfer effected in accordance with this Section 11.06 shall constitute a
novation within the meaning of Articles 1271 et seq. of the French Civil Code;
provided that, notwithstanding any such novation, all the rights (including in
relation to Lien) of the parties to this Credit Agreement (other than the Credit
Parties) against the Credit Parties shall be maintained in accordance with
Article 1278 of the French Civil Code.

 

11.07 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the Domestic L/C Issuer agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (x) becomes
publicly available other than as a result of a

 

103



--------------------------------------------------------------------------------

breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the Domestic L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.

 

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Domestic L/C Issuer on
a nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary,
provided that, in the case of information received from the Borrowers or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the Domestic L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrowers or any of their Subsidiaries, as the case
may be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including federal and state
securities Laws.

 

11.08 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
Domestic L/C Issuer and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the
Domestic L/C Issuer or any such Affiliate to or for the credit or the account of
the Borrower or any other Credit Party against any and all of the obligations of
such Borrower or such Credit Party now or hereafter existing under this Credit
Agreement or any other Credit Document to such Lender or the Domestic L/C
Issuer, irrespective of whether or not such Lender or the Domestic L/C Issuer
shall have made any demand under this Credit Agreement or any other Credit
Document and although such obligations of the Borrowers or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the Domestic L/C Issuer different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each Lender, the Domestic L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Domestic L/C Issuer or their respective Affiliates may have. Each Lender and
the Domestic L/C Issuer agrees to notify the Borrowers and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

11.09 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary

 

104



--------------------------------------------------------------------------------

prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

 

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5.01, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

 

11.11 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Domestic Letter of Credit shall remain
outstanding.

 

11.12 Severability.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13 Replacement of Lenders.

 

If (a) any Lender requests compensation under Section 3.04, (b) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed amendment, consent,
change, waiver, discharge or termination with respect to any Credit Document
that has been approved by the Required Lenders, the Required Domestic Revolving
Lenders or the Required Foreign Revolving Lenders, as appropriate, (including,
without limitation by a failure to respond in writing to a proposed amendment by
the date and time specified by the Administrative Agent) as provided in
Section 11.01 but requires unanimous consent of all Lenders or all Lenders of a
particular class of loans, or (d) any Lender is a Defaulting Lender, then the
respective Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Credit Agreement and the

 

105



--------------------------------------------------------------------------------

related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(i) the respective Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, with respect to Domestic Revolving
Lenders, Domestic L/C Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the respective
Borrower (in the case of all other amounts);

 

(ii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(iv) such assignment does not conflict with applicable Laws; and

 

(v) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, consent change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement bank
or financial institution consents to the proposed change, waiver, discharge or
termination;

 

(v) if at the time any assignment of any rights and/or obligations under any
Loan to Millipore Ireland it is a requirement under the Dutch Banking Act or the
regulations or policies promulgated thereunder that any assignee of such rights
and obligations is a Professional Market Party, then no such assignment may be
made other than to a Person who at the date thereof is Professional Market
Party, and each such assignee explicitly declares and represents at the time of
any such assignment or participation that (A) it is a Professional Market Party,
(B) it is aware that it does not benefit from creditor protection under the
Dutch Banking Act; and (C) it has made its own appraisal of Millipore Ireland.

 

provided that the failure by such Non-Consenting Lender to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans and, with respect to the Domestic
Revolving Lenders, participations in L/C Obligations pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the respective Borrower to require such assignment and
delegation cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

106



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE DOMESTIC L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE BORROWERS OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) WAIVER OF VENUE. THE BORROWERS AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. EACH FOREIGN
BORROWER AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL), POSTAGE PREPAID, TO THE DOMESTIC BORROWER AT ITS ADDRESS FOR NOTICES IN
SECTION 11.02. NOTHING IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION,

 

107



--------------------------------------------------------------------------------

SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

11.16 USA PATRIOT Act; Anti-Terrorism; OFAC Compliance.

 

(a) Patriot Act. Each Lender that is subject to the Act (as hereinafter defined)
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower in accordance with the Act. Each Borrower
shall promptly deliver to the requesting party any such information as may be
reasonably requested from time to time by any Lender or the Administrative Agent
in order for such party to be in compliance with the Act.

 

(b) Anti-Terrorism Law. No Credit Party and, to the knowledge of the Credit
Parties, none of its Affiliates is in violation of any Law relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56. No
Credit Party and, to the knowledge of the Credit Parties, no Affiliate or broker
or other agent of any Credit Party acting or benefiting in any capacity in
connection with the Loans is (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order, (ii) a Person owned
or controlled by, or acting for or on behalf of, any Person that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order,
(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (iv) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order or (v) a Person that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) at its official
website or any replacement website or other replacement official publication of
such list.

 

(c) Anti-Money Laundering, Etc. No Credit Party and, to the knowledge of the
Credit Parties, no broker or other agent of any Credit Party acting in any
capacity in connection with the Loans (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in paragraph (b) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order and (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. No Credit Party shall directly or indirectly,
(A) knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in paragraph (b) above, (B) knowingly deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, (C) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Credit Parties shall
deliver to the Lenders any certification or other evidence requested from time
to time by any Lender in its reasonable discretion, confirming the Credit
Parties’ compliance with this Section) or (D) cause or permit any of the funds
of such Credit Party that are used to repay the Loans to be derived from any
unlawful activity with the result that the making of the Loans would be in
violation of any Law

 

108



--------------------------------------------------------------------------------

11.17 Dutch Banking Act.

 

For the purpose of allowing Millipore Ireland to comply with its obligations
under the Dutch Banking Act and the regulations and policies promulgated
thereunder, each Lender on the date of this Agreement explicitly declares and
represents that (a) it is a Professional Market Party, (b) it is aware that it
does not benefit from creditor protection under the Dutch Banking Act and (c) it
has made its own appraisal of Millipore Ireland.

 

11.18 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Credit Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrowers in the Agreement
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrowers (or to any other Person who may be entitled thereto
under applicable law).

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

 

DOMESTIC BORROWER:

     

MILLIPORE CORPORATION,

a Massachusetts corporation

       

By:

  /s/    KATHLEEN B. ALLEN                    

Name:

  Kathleen B. Allen            

Title:

  Vice President, Chief Financial Officer

FOREIGN BORROWERS:

     

MILLIPORE IRELAND B.V.,

a limited liability company existing under the laws of the Netherlands

       

By:

  /s/    JEFFREY RUDIN                    

Name:

  Jeffrey Rudin            

Title:

  Managing Director        

MILLIPORE CORK,

an unlimited company incorporated under the laws of Ireland

       

By:

  /s/    JEFFREY RUDIN                    

Name:

  Jeffrey Rudin            

Title:

  Director        

MILLIPORE SAS,

a limited liability company existing under the laws of France

       

By:

  /s/    KATHLEEN B. ALLEN                    

Name:

  Kathleen B. Allen            

Title:

  Under power of attorney

FOREIGN GUARANTORS:

      MILLIPORE INTERNATIONAL HOLDING COMPANY B.V., a company existing under the
laws of The Netherlands        

By:

  /s/    KATHLEEN B. ALLEN                    

Name:

  Kathleen B. Allen            

Title:

  Managing Director



--------------------------------------------------------------------------------

       

MILLILUX SARL,

a company existing under the laws of Luxembourg

       

By:

  /s/    PAUL O’CONNOR                    

Name:

  Paul O’Connor            

Title:

  Manager        

MILLIPART SARL,

a company existing under the laws of Luxembourg

       

By:

  /s/    PAUL O’CONNOR                    

Name:

  Paul O’Connor            

Title:

  Manager

ADMINISTRATION AGENT:

     

BANK OF AMERICA, N.A., in its capacity

as Administrative Agent

       

By:

  /s/    KATHLEEN M. CARRY                    

Name:

  Kathleen M. Carry            

Title:

  Vice President

LENDERS:

     

BANK OF AMERICA, N.A., individually in its

capacity as a Lender, as Domestic L/C Issuer, as

Domestic Swingline Lender, as a Domestic Revolving

Lender and as a Foreign Revolving Lender

       

By:

  /s/    CRAIG MURLLESS                    

Name:

  Craig Murlless            

Title:

  Senior Vice President        

JPMORGAN CHASE BANK, N.A.,

as a Domestic Revolving Lender

       

By:

  /s/    ALASTAIR A. STEVENSON                    

Name:

  Alastair A. Stevenson            

Title:

  Vice President



--------------------------------------------------------------------------------

       

JPMORGAN EUROPE LIMITED,

as a Foreign Revolving Lender

       

By:

  /s/    ALASTAIR A. STEVENSON                    

Name:

  Alastair A. Stevenson            

Title:

  Vice President        

ABN AMRO N.V.,

as a Domestic Revolving Lender and a Foreign Revolving Lender

       

By:

  /s/    ROBERT H. STEELMAN                    

Name:

  Robert H. Steelman            

Title:

  Director        

By:

  /s/    CHRISTOPHER M. PLUMB                    

Name:

  Christopher M. Plumb            

Title:

  Vice President        

HSBC BANK USA, N.A.,

as a Domestic Revolving Lender and as a

Foreign Revolving Lender

       

By:

  /s/    MANUEL BURGUEÑO                    

Name:

  Manuel Burgueño            

Title:

  Vice President        

HSBC FRANCE,

as a Domestic and Foreign Revolving Lender

       

By:

  /s/    ALBERTO CALARESU                    

Name:

  Alberto Calaresu            

Title:

  Branch Manager



--------------------------------------------------------------------------------

       

ALLIED IRISH BANKS plc,

as a Domestic Revolving Lender and as a Foreign Revolving Lender

           

By:

  /s/    RAY ALCOCK                        

Name:

  Ray Alcock                

Title:

  Manager            

FORTIS PROJECT FINANCE LIMITED,

as a Domestic Revolving Lender and as a Foreign Revolving Lender

           

By:

  /s/    M. DORE                         

Name:

  M. Dore                

Title:

  Director            

By:

  /s/    Y. DE COCK                        

Name:

  Y. De Cock                

Title:

  Director    

       

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

as a Domestic Revolving Lender and a Foreign Revolving Lender

       

By:

  /s/    JOSE MARIA DE MIGUEL           /s/    ASIER GONZALEZ                  
 

Name:

  JOSE MARIA DE MIGUEL   ASIER GONZALEZ            

Title:

 

SYNDICATED LOANS – CAPITAL MARKETS

       

DRESDNER BANK AG IN FRANKFURT AM MAIN,

as a Domestic Revolving Lender and a Foreign Revolving Lender

       

By:

  /s/    BARBARA MORGENSTERN           /s/    ANDREAS W. HERWIG                
   

Name:

  Barbara Morgenstern   Andreas W. Herwig            

Title:

  Senior Vice President   Vice President



--------------------------------------------------------------------------------

       

CITIBANK, N.A.,

as a Domestic Revolving Lender

       

By:

  /s/    JAMES M. BUCHANAN                    

Name:

  James M. Buchanan            

Title:

  Vice President        

CITIBANK INTERNATIONAL PLC,

as a Foreign Revolving Lender

       

By:

  /s/    JULIAN GILIBERTI                    

Name:

  Julian Giliberti            

Title:

  Citigroup Director        

DNB NOR BANK ASA,

as a Domestic Revolving Lender and as a Foreign Revolving Lender

       

By:

  /s/    TERJE STRAUME                    

Name:

  Terje Straume            

Title:

  Senior Vice President        

MIZUHO CORPORATE BANK, LTD.,

as a Domestic Revolving Lender

       

By:

  /s/    RAYMOND VENTURA                    

Name:

  Raymond Ventura            

Title:

  Deputy General Manager        

MIZUHO CORPORATE BANK NEDERLAND N.V.,

as a Foreign Revolving Lender

       

By:

  /s/    RAYMOND VENTURA                    

Name:

  Raymond Ventura            

Title:

  Deputy General Manager



--------------------------------------------------------------------------------

       

NATEXIS BANQUE POPULAIRES,

as a Domestic Revolving Lender and as a Foreign Revolving Lender

           

By:

  /s/    ANDREW DICK                        

Name:

  Andrew Dick                

Title:

  Relationship Manager            

By:

  /s/    DAVID ROWLAND                        

Name:

  David Rowland                

Title:

  Manager Middle Office            

CRÉDIT INDUSTRIEL ET COMMERCIAL, LONDON

            BRANCH, as a Domestic Revolving Lender and as a            

Foreign Revolving Lender

           

By:

  /s/    T. PRESTWICH         /S/    G. GEORGE                    

Name:

  T. Prestwich   G. George            

Title:

  Director   Director                 Corporate Banking            

DANSKE BANK A/S,

as a Domestic Revolving Lender and as a Foreign Revolving Lender

           

By:

  /s/    BIRGER HELGESEN                        

Name:

  Birger Helgesen                

Title:

  Account Manager            

By:

  /s/    OLE HATTING                        

Name:

  Ole Hatting                

Title:

  Chief Legal Counsel            

UBS LOAN FINANCE LLC,

as a Domestic Revolving Lender

           

By:

  /s/    JOSELIN FERNANDES                        

Name:

  Joselin Fernandes                

Title:

  Associate Director Banking Products Services, US            

By:

  /s/    PAMELA OH                        

Name:

  Pamela Oh                

Title:

  Associate Director Banking Products Services, US    



--------------------------------------------------------------------------------

       

UBS LIMITED,

as a Foreign Revolving Lender

       

By:

  /s/    A. SUDLOW                    

Name:

  A. Sudlow            

Title:

  Executive Director        

By:

  /s/    TINA ELLIOT                    

Name:

  Tina Elliot            

Title:

  Director